Name: Commission Regulation (EEC) No 3579/85 of 16 December 1985 on air transport costs to be included in customs value
 Type: Regulation
 Subject Matter: transport policy;  tariff policy;  international law
 Date Published: nan

 No L 347 / 2 Official Journal of the European Communities 23 . 12 . 85 COMMISSION REGULATION ( EEC) No 3579 / 85 of 16 December 1985 on air transport costs to be included in customs value THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 1224 / 80 of 28 May 1980 on the valuation of goods for customs purposes 0 ), as last amended by Regulation ( EEC ) No 1055 / 85 ( 2 ), and in particular Article 19 thereof, Whereas , pursuant to Article 14 ( 1 ) ( d ) of Regulation ( EEC ) No 1224 / 80 , the place of introduction into the customs territory of the Community is , for goods carried by air , the place where the land frontier of the customs territory of the Community is crossed ; Whereas Article 15 ( 2 ) ( a ) of that Regulation provides , in particular , that when goods are carried by the same means of transport to a point beyond the place of introduction into the customs territory of the Community , transport costs shall be assessed in proportion to the distance covered outside and inside the customs territory of the Community ; Whereas the fixing in advance of the percentages of air transport costs to be included in the customs value according to the various airports of departure and destination will facilitate declarations concerning the customs value of goods and the verification by the customs authorities of those declarations ; Whereas it is appropriate to draw up a table of these percentages based in each case on the most direct air route , unless a less direct air route crosses the Community frontier at a place nearer the airport of departure ; Whereas Commission Regulation (EEC ) No 3178 / 80 ( 3 ), as amended by Regulation (EEC ) No 321 / 85 ( 4 ), replaced Commission Regulation (EEC ) No 1033 / 77 ( 5 ); whereas on that account the application of its provisions in Greece has been deferred until 1 January 1986 in accordance with Article 144 and Annex XI of the Act of Accession of Greece ; whereas it will be necessary from that date to include Greece in the table of percentages referred to ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee , HAS ADOPTED THIS REGULATION : Article 1 The air transport costs to be included in the customs value of goods shall be determined by applying the rules and percentages shown in the Annex. Article 2 Regulation ( EEC ) No 3178 / 80 is hereby repealed . Any references to it shall be deemed to refer to this Regulation . Article 3 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1985 . For the Commission COCKFIELD Vice-President (*) OJ No L 134 , 31 . 5 . 1980 , p . 1 . ( 2 ) OJ No L 112 , 25 . 4 . 1985 , p . 50 . ( 3 ) OJ No L 335 , 12 . 12 . 1980 , p. 3 ( 4 ) OJ No L 34 , 7 . 2 . 1985 , p. 34 . ( 5 ) OJ No L 127 , 23 . 5 . 1977 , p. 1 . 23 . 12 . 85 Official Journal of the European Communities No L 347 / 3 ANNEX AIR TRANSPORT COSTS TO BE INCLUDED IN THE CUSTOMS VALUE Introduction 1 . The following table shows : ( a ) third countries listed by continent ( column 1 ); ( b ) airports of departure in third countries ( column 2 ); ( c ) airports of arrival in the Community with the percentages which represent the part of the air transport costs to be included in the customs value ( column 3 and following columns). 2 . When the goods are shipped to or from airports not included in the following table , other than the airports referred to in paragraph 3 , the percentage given for the airport nearest to that of departure or arrival shall be taken . 3 . As regards the French overseas departments of Guadeloupe , Guiana , Martinique and Reunion , of which territories the airports are not included in the table , the following rules shall apply; ( a ) for goods shipped direct to those departments from third countries , the whole of the air transport cost is to be included in the customs value ; ( b ) for goods shipped to the European part of the Community from third countries and transhipped or unloaded in one of those departments , the air transport costs which would have been incurred for carrying the goods only as far as the place of transhipment or unloading are to be included in the customs value ; ( c ) for goods shipped to those departments from third countries and transhipped or unloaded in an airport in the European part of the Community , the air transport costs to be included in the customs value are those which result from the application of the percentages given in the following table to the costs which would have been incurred for carrying the goods from the airport of departure to the airport of transhipment or unloading . The transhipment or unloading shall be certified by an appropriate endorsement by the customs authorities on the air waybill or other air transport document , with the official stamp of the office concerned ; failing this certification the provisions of the last subparagraph of Article 14 ( 3 ) of Regulation ( EEC ) No 1224 / 80 shall apply . Mo L U7/4 Official journal of Ac European Communities 23 . 12 . 85 Percentages of ak transport costs to be included in the customs value LIST I (Germany ) \ Airport of arrival Thud »countries Airport «f departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 11 1. EUROPE Albania all airports 62 59 67 73 58 62 90 79 77 . Austria Innsbruck 4 4 &gt; 5 6 4 4 25 10 9 Klagenfurt 21 18 21 28 18 21 61 38 35 l Linz 13 11 13 18 11 13 46 25 23 Salzburg 0 0 0 0 0 0 0 0 0 f Vienna 25 25 29 38 23 1 27 74 52 48 Azores see Portugal Bulgaria ; Sofia 7 6 ; Ã © 7 6 6 8 7 7 l all other airports 18 16 17 18 17 17 20 19 19 Cyprus see Asia Czechoslovakia Bratislava 29 29 j 33 43 27 30 77 56 52 Brno 39 41 44 58 38 45 67 51 46 l Gottwaldov , Ostrava 42 44 47 61 42 49 70 55 49 l Kosice, Presov 55 57 : 60 72 54 61 88 72 65 Prague 21 22 25 36 20 26 44 29 26 Faroe Is. all airports 24 28 28 25 25 26 21 23 23 Finland Helsinki , Lappeenranta 72 70 59 57 76 69 47 51 52 l Ivalo , Kemi , Rovaniemi 81 79 69 68 84 78 60 63 64 I Joensuu , Kajaani , Oulu 78 77 67 '65 82 76 56 59 60 JyvÃ ¤skylÃ ¤ , Pori , Tampere , Vaasa 73 70 58 57 76 68 61 63 53 Kuopio 78 76 65 64 81 74 67 71 60 Maarianhamina ( Mariehamn ), Turku 67 63 51 49 70 61 54 60 45 Gibraltar all airports 36 39 44 44 38 39 45 42 46 Hungary Budapest 39 39 44 54 36 40 79 62 59 l all other airports 46 46 51 61 43 48 83 69 66 Iceland all airports 44 47 48 45 47 45 40 42 43 Madeira Is. see Portugal Malta all airports 8 7 8 9 7 8 10 9 10 Norway Ã lesund 67 66 " 54 53 71 65 48 52 49 I Alta 81 80 72 71 84 80 66 69 67 Bergen 39 38 64 63 42 38 27 29 56 BodÃ ¶ 76 74 65 63 79 74 58 62 60 Kirkenes 83 82 74 73 86 82 69 72 70 l Kristiansand 18 17 13 13 20 17 11 12 11 23.12.85 Official Journal of the European Communities No L 347 / 5 LIST I ( Germany ) Continued I Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 11 I. EUROPE (Continued) Norway (Continued) Oslo Stavanger 53 30 51 29 39 58 38 57 58 33 50 28 33 19 37 21 34 50 TromsÃ ¶ 80 78 69 68 83 78 64 67 65 Trondheim 67 66 54 53 71 65 48 52 49 Poland Bydgoszcz , Gdansk , Krakow, Rzeszow, Wroclaw 100 70 61 63 74 75 85 67 59 Poznan 100 42 33 35 47 48 73 39 31 Szczecin ( Stettin ) 100 75 67 69 79 79 87 72 65 Warsaw 100 62 52 54 66 67 80 58 50 Portugal Lisbon 41 49 56 50 47 49 41 40 44 Oporto 39 43 50 48 41 43 43 44 47 Azores 60 63 67 68 61 63 66 65 68 I Madeira 58 65 71 67 63 65 60 60 63 Romania Bucharest 16 14 15 16 14 15 18 17 17 l all other airports 22 20 21 22 20 20 .25 23 23 Spain Alicante , Valencia 25 25 28 31 24 26 31 30 34 Barcelona 10 9 11 12 9 10 13 12 15 I Bilbao , San Sebastian , Santander 0 0 0 0 0 0 0 0 0 Granada , Santiago de Compostela , Seville , Vigo 33 35 40 40 34 35 41 38 42 I Madrid 19 21 25 25 20 21 26 23 26 Malaga 35 37 41 44 35 37 45 44 48 Palma 27 29 34 37 27 30 43 38 41 Canary Is. 59 60 64 67 59 61 65 63 68 Melilla 40 42 47 49 40 42 51 54 54 Sweden Gothenburg 31 30 21 20 37 29 16 19 17 I Halmstad , Ronneby 30 28 19 18 35 26 15 17 16 Kalmar 43 41 29 28 48 39 24 27 25 Karlstad , LinkÃ ¶ping 49 48 36 35 55 47 29 33 31 Kiruna , LuleÃ ¥ 78 76 65 65 81 74 67 72 61 Kristianstad 22 21 13 13 26 19 11 12 11 MalmÃ ¶ 7 7 4 4 9 6 3 4 3 Nordmaling , Sundsvall 86 69 57 56 75 67 60 65 52 I NorrkÃ ¶ping , Visby 60 52 39 38 60 50 33 36 34 Stockholm 64 57 44 44 64 55 50 55 40 Switzerland Basel 0 0 0 0 0 0 0 0 0 l Berne 18 17 24 32 13 18 46 31 54 I Geneva 1 8 10 13 7 8 3 2 3 Zurich 5 4 5 8 3 4 24 15 23 Turkey ( in Europe ) all airports 10 9 10 11 9 10 12 11 11 Turkey ( in Asia ) Adana , Afyon , Antalya , Elazig , Gaziantep , Iskenderun , Kastamonu , Konya , Malatya , Samsun , Trabzon 26 25 26 28 25 26 31 30 29 No L 347 / 6 Official Journal of the European Communities 23 . 12 . 85 LIST I ( Germany ) Continued 1 Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 ;;; i 8 9 10 11 L EUROPE (Continued) Turkey Agri , Dyarbakir , Erzurum , Kars , Van 39 37 39 41 37 39 46 43 43 ( in Asia ) (Continued) Akhisar , Ankara , Balikesir , Bandirma ,Bursa , Kiitahya , Zonguldak 22 22 22 24 21 22 28 26 25 Izmir 21 20 21 23 20 21 27 25 24 Union of Soviet Socialist Republics ( in Europe ) Baku , Tbilisi 100 89 87 91 91 91 97 92 90 Brest , Gorky , Kaliningrad , Kybyshev , Perm , Ufa , Uralsk 100 87 81 83 89 89 96 85 80 Donetsk , Rostov , Volgograd 100 85 83 88 87 88 96 89 86 I Kharkov, Simferopol 100 84 81 87 86 87 95 88 84 Kiev 100 79 77 83 82 83 94 84 80 Leningrad 100 85 74 71 91 83 68 71 66 Lvov , Odessa 100 84 79 81 86 87 95 88 85 I Minsk, Vilno 100 74 66 68 78 78 87 71 64 Moscow , Orel 100 83 77 79 86 86 96 81 76 Riga 100 79 72 73 82 82 89 76 70 Voronezh 100 86 80 82 88 88 96 89 86 Union of Soviet Socialist Republics ( in Asia ) Alma-Ata , Irkutsk , Kirensk , Krasnoyarsk , Novosibirsk , Tashkent 100 93 90 91 94 94 98 92 90 1 Chita , Khabarovsk , Vladivostok 100 95 93 94 96 96 99 95 93 Omsk , Sverdlovsk 100 90 86 87 92 92 97 89 85 Yugoslavia Belgrade 51 47 56 63 46 50 84 69 67 Dubrovnik 53 50 56 63 49 53 85 72 69 Ljubljana 42 38 44 52 37 42 79 61 58 Ohrid , Skopje 61 58 65 72 56 61 89 78 76 Sarajevo , Split 47 44 50 57 43 47 82 66 64 Titograd 55 52 58 64 51 55 86 73 71 Tivat , Zabljak 54 51 57 64 50 54 86 72 70 Zagreb 33 30 36 43 29 33 72 52 49 II . AFRICA Algeria Algiers 44 40 45 49 38 41 58 53 59 Annaba , Constantine 39 41 46 50 40 42 50 46 53 El Golea 59 56 61 65 55 58 72 68 73 Oran 39 39 42 47 38 40 57 52 49 Angola all airports 76 75 77 78 74 76 81 79 83 BÃ ©nin all airports 73 75 79 81 74 76 82 79 83 Botswana all airports 76 74 75 76 74 75 79 78 77 Burkina Faso all airports 73 75 78 81 73 76 81 79 82 Burundi all airports 64 61 63 64 62 62 68 66 65 Cameroon all airports 77 80 83 85 76 77 85 83 88 23 . 12 . 85 Official Journal of the European Communities No L 347 / 7 LIST I ( Germany ) Continued Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 _ 3 4 5 6 7 8 9 10 11 II . AFRICA (Continued) Canary Is. see Spain ( Europe ) Cape Verde , Republic of all airports 68 71 75 75 70 71 82 74 77 Central African Republic all airports 69 68 71 72 68 69 76 74 74 Chad all airports 63 61 . 64 66 61 63 70 68 68 Comoros all airports 74 71 72 74 71 72 77 75 75 Congo all airports 73 71 74 76 72 73 79 77 77 Djibouti all airports 59 56 58 59 56 57 63 61 60 Egypt all airports 25 23 24 25 23 24 28 26 26 Equatorial Guinea all airports 80 83 85 87 81 83 87 84 86 Ethiopia all airports 55 52 54 55 52 53 59 57 56 Gabon all airports 77 80 83 85 76 77 85 83 88 Gambia all airports 68 71 75 75 70 71 82 74 77 Ghana all airports 73 75 79 81 74 76 82 79 83 Guinea all airports 73 74 77 79 73 74 85 83 86 Guinea Bissau all airports 73 74 77 79 73 74 85 83 86 Ivory Coast all airports 73 75 79 81 74 76 82 79 83 Kenya all airports 66 63 64 66 63 64 69 67 67 Lesotho all airports 76 74 75 76 74 75 79 78 77 Liberia all airports 73 75 79 81 74 76 82 79 83 Libya Benghazi 31 30 33 35 30 31 39 36 37 Sebha 41 40 43 45 39 41 50 47 47 Tripoli 24 23 25 27 23 24 31 28 29 Madagascar all airports 74 71 72 74 71 72 77 75 75 Malawi all airports 69 66 68 69 66 67 72 70 70 Mali all airports 73 75 78 81 73 76 81 79 82 Mauritania all airports 68 71 75 75 70 71 82 74 77 Mauritius all airports 74 71 72 74 71 72 77 75 75 Melilla see Spain ( Europe ) \ Morocco Casablanca 45 47 52 54 45 47 53 50 55 Fez , Rabat 44 44 49 52 42 44 51 47 54 I Ifni 54 56 61 63 55 56 62 59 64 Tangiers , Tetuan 39 40 45 47 39 40 46 45 49 No L 347 / 8 Official Journal of the European Communities 23 . 12 . 85 LIST I ( Germany ) Continued Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg! Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 11 II . AFRICA (Continued) Mozambique all airports 74 72 73 74 72 72 77 75 75 Namibia all airports 76 74 75 76 74 75 79 78 77 Niger all airports 73 75 78 81 73 76 81 79 82 Nigeria all airports 73 75 79 81 74 76 82 79 83 Rwanda all airports 64 61 63 64 62 62 68 66 65 SÃ £o TomÃ © and Principe all airports 80 83 85 87 81 83 87 84 86 Senegal all airports 68 71 75 75 70 71 82 74 77 Seychelles all airports 74 71 72 74 71 72 77 75 75 Sierra Leone all airports 73 74 77 79 73 74 85 83 86 Somalia all airports 66 63 64 66 63 64 69 67 67 South Africa , Republic of all airports 76 74 75 76 74 75 79 78 77 St Helena all airports 80 83 85 87 81 83 87 84 86 Sudan all airports 51 48 49 51 48 49 55 53 52 Swaziland all airports 76 74 75 76 74 75 79 78 77 Tanzania all airports 69 66 68 69 66 67 72 70 70 Togo all airports 73 75 79 81 74 76 82 79 83 Tunisia Djerba 35 35 40 42 34 37 46 42 46 Tunis 23 24 27 29 23 24 32 29 32 Uganda all airports 64 61 63 64 62 62 68 66 65 Zaire all airports 73 71 74 76 72 73 79 77 77 Zambia all airports 73 71 72 73 71 72 76 75 74 Zimbabwe all airports 73 71 72 73 71 72 76 75 74 III . AMERICA 1 . North America Canada Edmonton 77 83 82 82 81 82 78 80 80 Gander , Moncton 67 72 73 71 71 70 67 68 69 Halifax , Montreal , Ottawa , Quebec , Toronto 73 78 77 75 76 76 71 73 74 Vancouver , Winnipeg 76 83 82 82 82 82 78 80 80 Greenland all airports 63 65 66 63 65 63 58 60 61 23 . 12. 85 Official kwumal of the European Cownwiiies No L 347 / 9' LIST I ( Germany ) Continued Airport of arrival Third countries Airport of departure Berlin Stremen Dusseldorf/Cologne Frankfurt Hamburg! Hanover Munich Nuremberg Stuttgart l 1 2 ­ 3 5 6 7 8 9 10 11 ­ III . AMERICA (Continued) 1 . North America (Continued) United States of America Akron ,, Albany , Atlanta , Baltimore , Boston , Buffalo ,. Charleston, Chicago ·,. Cincinnati , Columbus ·,. Detroit , Iradiawapolis , Jacksonville , Kansas City , Lexington , Louisville , Memphis, Milwaukee , Minneapolis , Nashville ,, New Orleans , New York , Philadelphia , Pittsburgh , St Louis , Washington 76 81 80 78 80 80 75 76 77 Albuquerque , Austin , Billings , Dallas-, Denver , Houston , Las Vegas , Los Angeles , Oklahoma , Phoenix , Portland , Safe Lake City , San Francisco , Seattle 80 84 85 83 83 83; 80 81 82 l Anchorage 94 93 89 89 94 92 86 88 87 Fairbanks , Juneau 95 93 90 m 94 93 87 89 m Honolulu 87 91 90s 90 90' 90 88 ­ 89 89 " Miami 84 87 89 87 86 86 84 85 86 l Puerto Rico 80 83 85 83 82 82 80 81 82 2 . Central America Bahamas all airports 80s 83 85 83 82 82 80' 81 82 Belize all airports 84 87 89 87 86 87 84 85 1 86 Bermuda all airports 80 83 85 83 82 82 80 81 82 Costa Rica all airports 84 87 89 87 86 87 84 85 86 l Cuba all airports 84 87 89 87 86 87 84 85 86 CuraÃ §ao all airports 83 87 89 ' 88 86 87 85 85 87 I DominicanRepublic all airports 80 83 85 83 82 82 80 81 82 El Salvador all airports 84 87 89 87 86 87 84 85 86 Guatemala all airports 84 87 89 87 86 87 84 85 86 Haiti all airports 80 83 85 83 82 82 80 81 82 Honduras all airports 84 87 89 87 86 87 84 85 86 Jamaica all airports 84 87 89 87 86 87 84 85 86 Mexico all airports 86 89 88 87 88 88 84 85 86 Nicaragua all airports 84 87 89  87 86 87 84 85 86 Panama all airports 84 87 89 87 86 87 84 85 86 Virgin Is. see West Indies West Indies all airports »3 86 89 8 » 8$ 86 85 86 88 I 3 . South Ã meriea Argentinas all airports 87 88 90 91 m m 91 90 91 Aruba all airports 83 87" 89 88 86 87 85 85 87 No L 347 / 10 Official Journal of the European Communities 23 . 12 . 85 LIST I ( Germany ) Continued Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 11 III . AMERICA (Continued) |||||| |||| 3 . South America I||||Il Il I (Continued) | || | || Bolivia all airports 87 88 90 91 88 88 91 90 91 Brazil all airports 83 87 89 88 86 87 85 85 86 Chile all airports 87 88 90 91 88 88 91 90 91 Colombia all airports 83 87 89 88 86 87 85 85 87 Ecuador all airports 83 87 89 88 86 87 85 85 87 Guyana all airports 83 87 89 88 86 87 85 85 87 Paraguay all airports 87 88 90 91 88 88 91 90 91 Peru all airports 83 87 89 88 86 87 85 85 87 Surinam all airports 83 87 89 88 86 87 85 85 87 Trinidad and Tobago all airports 83 87 89 88 86 87 85 85 87 Uruguay all airports 87 88 90 91 88 88 91 90 91 Venezuela all airports 83 87 89 88 86 87 85 85 87 IV . ASIA Afghanistan all airports 69 66 67 69 66 67 72 70 70 Bahrain all airports 47 44 46 47 45 45 51 49 49 Bangladesh all airports 69 66 67 69 66 67 72 70 70 Bhutan see Nepal Brunei see Malaysia Burma all airports 77 75 76 77 75 76 80 79 78 China all airports 80 78 79 80 78 78 82 81 81 Cyprus all airports 19 17 18 19 17 17 21 20 19 Hong Kong all airports 80 78 79 80 78 79 83 81 81 India all airports 69 66 67 69 66 67 72 70 70 Indonesia all airports 80 78 79 80 78 79 83 81 81 Iran all airports 47 45 46 47 45 45 51 49 49 Iraq all airports 40 37 38 40 37 38 43 42 41 Israel all airports 26 25 25 26 24 24 29 27 27 Japan all airports 84 83 84 84 83 83 86 85 85 Jordan all airports 27 25 26 27 25 25 30 28 28 Kampuchea all airports 77 75 76 77 75 76 80 79 78 23 . 12 . 85 Official Journal of the European Communities No L 347 / 11 LIST I ( Germany ) Continued Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 ' 8 9 10 11 IV . ASIA (Continued) Korea ( North ) all airports 80 78 79 80 78 78 82 81 81 Korea ( South ) all airports 80 78 79 80 78 79 83 81 81 Kuwait all airports 48 45 47 48 46 46 52 50 50 Laos all airports 77 75 76 77 75 76 80 79 78 Lebanon all airports 24 22 23 24 22 23 27 26 25 Macao all airports 80 78 79 80 78 79 83 81 81 Malaysia all airports 80 78 79 80 78 79 83 81 81 Maldive Is. all airports 75 72 73 75 72 73 77 76 76 Mongolia all airports 100 93 90 91 94 94 98 92 90 Muscat and Oman all airports 59 56 58 59 56 . 57 63 61 60 Nepal all airports 69 66 67 69 66 67 72 70 70 Oman see Muscat and Oman Pakistan all airports 69 66 67 69 66 67 72 70 70 Philippines all airports 80 78 79 80 78 79 83 81 81 Qatar all airports 47 44 46 47 45 45 51 49 49 Saudi Arabia all airports 47 44 46 47 45 45 51 49 49 Singapore all airports 80 78 79 80 78 79 83 81 81 Sri Lanka all airports 75 72 73 75 72 73 77 76 76 Syria all airports 27 25 26 27 25 25 30 28 28 Taiwan all airports 80 78 79 80 78 79 83 81 81 Thailand all airports 77 75 76 77 75 76 80 79 78 Turkey see Europe Union of Soviet Socialist Republics see Europe United Arab Emirates all airports 59 56 58 59 56 57 63 61 60 Vietnam all airports 77 75 76 77 75 76 80 79 78 Yemen Arab Republic all airports 56 53 55 56 53 54 60 58 58 Yemen , People's Democratic Republic of all airports 56 53 55 56 53 54 60 58 58 v. AUSTRALIA and OCEANIA all airports 85 84 84 85 84 84 87 86 86 No L 347 / 12 Official Journal of the European Communities 23 . 12 . 85 LIST II ( Benelux ) Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam I Luxembourg 1 2 3 4 5 6 7 8 I. EUROPE Albania all airports 58 58 57 58 57 65 Austria Innsbruck 4 4 3 3 3 4 Klagenfurt 18 19 16 17 16 23 Linz 11 11 10 10 10 14 Salzburg 0 0 0 0 0 0 Vienna 25 26 23 24 23 30 Azores see Portugal Bulgaria Sofia 5 6 5 6 5 6 all other airports 15 16 14 16 14 17 Cyprus see Asia Czechoslovakia Bratislava 29 30 26 28 27 34 Brno 37 38 34 36 34 45 Gottwaldov , Ostrava 40 42 37 39 37 48 I Kosice , Presov 53 54 50 52 50 61 Prague 20 21 18 19 18 25 Faroe Is. all airports 29 29 32 31 30 26 Finland Helsinki , Lappeenranta 53 54 51 58 56 51 Ivalo , Kemi , Rovaniemi 66 66 67 70 68 63 Joensuu , Kajaani , Oulu 61 62 59 66 64 59 JyvÃ ¤skylÃ ¤ , Pori , Tampere , Vaasa 54 54 56 59 57 51 Kuopio 61 61 62 65 64 58 l Maarianhamina ( Mariehamn ), Turku 51 . 47 48 56 54 44 German Democratic Republic Berlin ( East ) 0 0 0 0 0 0 Dresden , Leipzig 17 18 16 19 18 19 Rostock-Barth 24 25 22 26 25 26 Gibraltar all airports 46 47 44 44 44 47 Hungary Budapest 40 41 37 49 47 43 | all other airports 47 48 44 55 53 51 Iceland all airports 50 50 60 53 52 47 Madeira Is. see Portugal Malta all airports 8 8 7 7 7 9 Norway Ã lesund 82 80 79 91 87 71 Alta 89 88 87 94 92 83 I Bergen 77 75 73 88 84 65 BodÃ ¶ 86 85 84 93 90 79 Kirkenes 90 89 89 95 93 84 Kristiansand 68 66 65 81 76 55 23 . 12 . 85 Official Journal of the European Communities No L 347 / 13 LIST II ( Benelux ) Continued Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 I. EUROPE (Continued) i Norway (Continued) Oslo Stavanger 76 73 74 71 73 69 86 86 82 81 65 60 TromsÃ ¶ 88 87 86 94 92 81 Trondheim 82 80 80 90 87 73 Poland Bydgoszcz , Gdansk , Krakow , Rzeszow , Wroclaw 52 54 49 56 54 55 Poznan 26 27 24 28 27 28 Szczecin ( Stettin ) 59 60 56 62 60 61 Warsaw 43 45 40 47 45 46 Portugal Lisbon 59 60 56 57 56 59 Oporto 53 54 50 50 51 54 Azores 69 70 68 67 68 70 Madeira 73 74 71 72 71 74 Romania Bucharest 13 14 12 14 12 14 all other airports 19 20 17 19 17 20 Spain Alicante , Valencia 27 27 25 25 25 33 l Barcelona 11 11 10 10 10 13 Bilbao , San Sebastian , Santander 0 0 0 0 0 0 l Granada , Santiago di Compostela ,Seville , Vigo 42 43 40 40 40 43 Madrid 26 27 25 24 25 27 Malaga 43 44 41 41 41 44 Palma 25 26 23 23 23 27 Canary Is. 73 73 71 70 70 73 Melilla 49 50 47 47 47 50 Sweden Gothenburg 16 16 15 19 18 17 Halmstad , Ronneby 16 16 15 19 18 15 Kalmar 26 26 24 29 28 24 Karlstad , LinkÃ ¶ping 32 32 31 37 35 30 Kiruna , LuleÃ ¥ 61 62 63 70 68 59 Kristianstad 12 12 11 14 13 10 MalmÃ ¶ 4 4 3 4 4 3 Nordmaling , Sundsvall 53 54 55 62 60 51 NorrkÃ ¶ping , Visby 35 35 34 40 38 33 Stockholm 40 41 44 51 49 38 Switzerland Basel 0 0 0 0 0 0 Berne 19 20 17 17 17 22 Geneva 2 2 2 2 2 3 Zurich 4 4 3 3 3 5 Turkey ( in Europe ) all airports 9 9 9 9 9 10 Turkey ( in Asia ) Adana , Afyon , Antalya , Elazig , Gaziantep , Iskenderun , Kastamonu , Konya , Malatya , Samsun , Trabzon 25 25 24 25 24 26 No L 347 / 14 Official Journal of the European Communities 23 . 12 . 85 LIST II (Benelux ) Continued Airport of arrival Third countries Airport of departure 1 2 I. EUROPE (Continued) Turkey ( in Asia ) (Continued) Agri , Dyarbakir , Erzurum , Kars , Van Akhisar , Ankara , Balikesir , Bandirma , Bursa , KÃ ¼tahya , Zonguldak Izmir Union of Soviet Socialist Republics ( in Europe ) Baku , Tbilisi Brest , Gorky, Kaliningrad , Kybyshev , Perm , Ufa , Uralsk Donetsk , Rostov , Volgograd Kharkov , Simferopol Kiev Leningrad Lvov , Odessa Minsk , Vilno Moscow , Orel Riga Voronezh iAntwerp j Brussels Ostend I Amsterdam Rotterdam Luxembourg 3 4 5 6 7 8 37 37 36 37 36 39 21 22 21 21 21 23 20 21 20 20 20 22 80 81 78 82 81 81 75 76 73 78 76 77 73 74 70 75 74 75 71 72 68 74 72 73 64 65 61 67 66 66 67 68 64 70 69 69 71 72 69 74 73 73 58 59 55 " 61 60 60 70 71 68 73 72 72 64 65 60 67 65 66 74 75 ' 72 76 75 76 87 87 85 88 87 88 91 91 90 92 91 91 82 82 80 84 83 83 45 47 43 46 45 54 48 49 46 47 45 54 37 38 34 36 34 43 56 57 54 56 54 63 42 43 39 41 39 48 50 51 47 49 47 56 49 50 47 48 47 55 29 30 27 28 27 34 48 49 45 44 45 53 47 48 45 44 45 53 64 64 61 60 61 68 46 47 44 42 43 49 80 80 79 79 78 82 79 80 78 78 78 81 74 74 73 74 73 75 76 76 74 74 74 78 61 61 60 61 60 62 83 83 81 81 80 86 Union of Soviet Socialist Republics ( in Asia ) Alma-Ata , Irkutsk , Kirensk , Krasnoyarsk , Novosibirsk , Tashkent Chita , Khabarovsk , Vladivostok Omsk, Sverdlovsk Yugoslavia Belgrade Dubrovnik Ljubljana Ohrid , Skopje Sarajevo , Split Titograd Tivat , Zabljak Zagreb II . AFRICA Algeria Algiers Annaba , Constantine El Golea Angola Benin Oran all airports all airports all airports all airports all airports all airports Botswana Burkina Faso Burundi Cameroon 23 . 12 . 85 Official Journal of the European Communities No L 347 / 15 LIST II ( Benelux ) Continued Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 II . AFRICA (Continued) Canary Is. see Spain ( Europe ) Cape Verde , Republic of all airports 77 77 75 75 75 77 Central African Republic all airports 74 75 73 73 73 77 Chad all airports 69 70 68 67 68 72 Comoros all airports 71 71 70 71 70 72 Congo all airports 78 78 77 76 76 80 Djibouti all airports 56 56 55 55 55 57 Egypt all airports 23 23 22 22 22 24 Equatorial Guinea all airports 87 88 86 86 86 88 Ethiopia all airports 52 52 51 51 51 53 Gabon all airports 83 83 81 81 80 86 Gambia all airports 77 77 75 75 75 77 Ghana all airports 79 80 78 78 78 81 Guinea all airports 80 80 78 78 78 80 Guinea Bissau all airports 80 80 78 78 78 80 Ivory Coast all airports 79 80 78 78 78 81 Kenya all airports 63 63 62 62 62 64 Lesotho all airports 74 74 73 74 73 75 Liberia all airports 79 80 78 78 78 81 Libya Benghazi Sebha 31 41 32 41 30 40 30 40 30 40 34 44 Tripoli 24 24 23 23 23 27 Madagascar all airports 71 71 70 71 ! 70 72 Malawi all airports 66 66 65 66 65 67 Mali all airports 76 76 74 74 74 78 Mauritania all airports . 77 77 75 75 75 77 Mauritius all airports 71 71 70 71 70 72 Melilla see Spain ( Europe ) Morocco Casablanca 54 55 52 52 52 55 Fez , Rabat 51 52 49 49 49 52 Ifni 63 64 61 61 61 64 Tangiers , Tetuan 48 49 46 45 46 48 No L 347 / 16 Official Journal of the European Communities 23 . 12 . 85 LIST II ( Benelux ) Continued Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 II . AFRICA (Continued) Mozambique all airports 71 72 71 71 71 73 Namibia all airports 74 74 73 74 73 75 Niger all airports 76 76 74 74 74 78 Nigeria all airports 79 80 78 78 78 81 Rwanda all airports 61 61 60 61 60 62 SÃ £o TomÃ © and Principe all airports 87 88 86 86 86 88 Senegal all airports 77 77 75 75 75 77 Seychelles all airports 71 71 70 71 70 72 Sierra Leone all airports 80 80 78 78 78 80 Somalia all airports 63 63 62 62 62 64 South Africa , Republic of all airports 74 74 73 74 73 75 St Helena all airports 87 88 86 86 86 88 Sudan all airports 48 48 47 47 47 49 Swaziland all airports 74 74 73 74 73 75 Tanzania all airports 66 66 65 66 65 67 Togo all airports 79 80 78 78 78 81 Tunisia Djerba 31 32 30 30 30 34 Tunis 17 18 16 16 16 19 Uganda all airports 61 61 60 61 60 62 Zaire all airports 78 78 77 76 76 80 Zambia all airports 71 71 70 70 70 72 Zimbabwe all airports 71 71 70 70 70 72 ' III . AMERICA 1 . North America \ Canada Edmonton 84 84 86 86 85 82 Gander , Moncton 76 76 78 77 76 73 Halifax , Montreal , Ottawa , Quebec , Toronto 80 79 82 80 80 77 Vancouver , Winnipeg 85 85 86 86 86 82 Greenland all airports 68 68 74 70 69 65 23 . 12 . 85 Official Journal of the European Communities No L 347 / 17 LIST II ( Benelux ) Continued Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 III . AMERICA (Continued) 1 . North America (Continued) United States of America Akron , Albany , Atlanta , Baltimore , Boston , Buffalo , Charleston , Chicago , Cincinnati , Columbus , Detroit , Indianapolis , Jacksonville , Kansas City , Lexington , Louisville , Memphis , Milwaukee , Minneapolis , Nashville , New Orleans , New York , Philadelphia , Pittsburgh , St Louis , Washington 83 83 84 83 83 80 Albuquerque , Austin , Billings , Dallas , Denver , Houston , Las Vegas , Los Angeles , Oklahoma , Phoenix , Portland , Salt Lake City , San Francisco , Seattle 86 85 89 87 87 85 Anchorage 97 98 98 99 98 95 \ Fairbanks , Juneau 97 98 98 99 98 95 Honolulu 92 92 93 93 91 90 Miami 90 90 92 90 90 89 Puerto Rico 88 88 90 87 88 85 2 . Central America Bahamas all airports 88 88 90 87 88 85 Belize all airports 91 91 92 91 91 89 Bermuda all airports 88 88 90 87 88 85 Costa Rica all airports 91 91 92 91 91 89 Cuba all airports 91 91 92 91 91 89 CuraÃ §ao all airports 91 91 90 90 90 91 Dominican Republic all airports 88 88 90 87 88 85 El Salvador all airports 91 91 92 91 91 89 Guatemala all airports 91 91 92 91 91 89 Haiti all airports 88 88 90 87 88 85 Honduras all airports 91 91 92 91 91 89 Jamaica all airports 91 91 92 91 91 89 Mexico all airports 89 89 91 90 , 89 88 Nicaragua all airports 91 91 92 91 91 89 Panama all airports 91 91 92 91 91 89 Virgin Is. see West Indies West Indies all airports 90 91 89 89 89 90 3 . South America Argentina all airports 93 93 92 92 92 93 Aruba all airports 91 91 90 90 90 91 No L 347 / 18 Official Journal of the European Communities 23 . 12 . 85 LIST II ( Benelux ) Continued Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam ;Luxembourg 1 2 3 4 5 6 7 8 III . AMERICA (Continued) 3 . South America (Continued) Bolivia all airports 93 93 92 92 92 93 Brazil all airports 91 91 90 90 90 91 Chile all airports 93 93 92 92 92 93 Colombia all airports 91 91 90 90 90 91 Ecuador all airports 91 91 90 90 90 91 Guyana all airports 91 91 90 90 90 91 Paraguay all airports 93 93 92 92 92 93 Peru all airports 91 91 90 90 90 91 Surinam all airports 91 91 90 90 90 91 Trinidad and Tobago all airports 91 91 90 90 90 91 Uruguay all airports 93 93 92 92 92 93 Venezuela all airports 91 91 90 90 90 91 IV . ASIA Afghanistan all airports 66 66 65 65 65 67 Bahrain all airports 44 44 43 44 43 " 45 Bangladesh all airports 66 66 65 65 65 67 Bhutan see Nepal Brunei see Malaysia Burma all airports 75 75 74 75 74 76 China all airports 77 78 77 77 77 78 Cyprus all airports 17 17 16 16 16 18 Hong Kong all airports 78 78 78 78 77 79 India all airports 66 66 65 65 65 67 Indonesia all airports 78 78 78 78 77 79 Iran all airports 44 45 43 44 43 46 Iraq all airports 37 37 36 36 36 38 Israel all airports 23 23 23 23 23 24 Japan all airports 82 83 82 82 82 83 Jordan all airports 24 25 24 24 23 25 Kampuchea all airports 75 75 74 75 74 76 23 . 12 . 85 Official Journal of the European Communities No L 347 / 19 LIST II ( Benelux ) Continued \ Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 IV . ASIA (Continued) I Korea ( North ) all airports 77 78 77 77 77 78 Korea ( South ) all airports 78 78 78 78 77 79 Kuwait all airports 45 45 44 45 44 46 Laos all airports 75 75 74 75 74 76 Lebanon all airports 22 22 21 22 21 23 Macao all airports 78 78 78 78 77 79 Malaysia all airports 78 78 78 78 77 79 Maldive Is. all airports 72 72 71 72 71 73 Mongolia all airports 87 87 85 88 87 88 Muscat and Oman all airports 56 56 55 55 55 57 Nepal all airports 66 66 65 65 65 67 Oman see Muscat and Oman Pakistan all airports 66 66 65 65 65 67 Philippines all airports 78 78 78 78 77 79 Qatar all airports 44 44 43 44 43 45 Saudi Arabia all airports 44 44 43 44 43 45 Singapore all airports 78 78 78 78 77 79 Sri Lanka all airports 72 72 71 72 71 73 Syria all airports 24 25 24 24 23 25 Taiwan all airports 78 78 78 78 77 79 Thailand all airports 75 75 74 75 74 76 Turkey see Europe Union of Soviet Socialist Republics see Europe United Arab Emirates all airports 56 56 55 55 55 57 Vietnam all airports 75 75 74 75 74 76 Yemen Arab Republic all airports 53 53 52 52 52 54 Yemen , People's Democratic Republic of all airports 53 53 52 52 52 54 v. AUSTRALIA and OCEANIA all airports 83 84 83 83 83 84 No L 347 / 20 Official Journal of the European Communities 23 . 12 . 85 LIST III ( France) Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 . 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE i i Albania all airports 51 44 52 44 57 54 66 43 59 52 63 46 Austria Innsbruck 3 2 3 2 4 3 6 2 4 3 5 3 Klagenfurt 15 13 18 13 21 17 28 12 20 17 24 14 Linz 9 7 11 7 14 10 18 7 12 10 15 8 Salzburg 0 0 0 0 0 0 0 0 0 0 0 0 Vienna 27 19 25 17 29 28 39 17 33 23 34 21 Azores see Portugal II I I Bulgaria Sofia 7 6 6 5 7 7 7 5 7 6 7 6 all other airports 18 16 17 15 18 19 19 15 20 16 18 17 Cyprus see Asia II I I I Czechoslovakia Bratislava 30 22 28 20 32 31 44 20 36 27 38 24 Brno 25 22 28 24 31 27 42 23 31 31 37 24 Gottwaldov , Ostrava 28 24 30 26 34 29 46 26 34 34 41 26 Kosice , Presov 43 36 43 34 48 45 60 34 51 42 55 37 Prague 12 10 13 11 15 12 22 11 15 15 19 11 Faroe Is. all airports 18 22 23 29 22 20 23 26 20 28 22 20 Finland Helsinki , Lappeenranta 35 37 39 40 42 38 48 39 39 47 39 36 \ Ivalo , Kemi , Rovaniemi 47 49 51 52 54 50 60 51 51 59 63 48 Joensuu , Kajaani , Oulu 43 45 48 48 50 46 57 48 47 55 47 44 JyvÃ ¤skylÃ ¤ , Pori , Tampere , Vaasa 36 37 39 40 42 38 48 39 39 47 52 36 Kuopio 42 44 47 47 49 45 55 46 46 54 59 43 Maarianhamina ( Mariehamn ), Turku 29 31 33 33 35 31 41 33 32 40 44 29 German \\ \Il\\ || ||\ Democratic \ IIIllIIlli lllI Republic Berlin ( East ) 0 0 0 0 0 0 0 0 0 0 0 0 Dresden , Leipzig 10 9 11 10 12 11 16 10 11 14 19 9 Rostock-Barth 14 13 16 15 18 15 23 15 16 20 26 14 Gibraltar all airports 61 81 67 63 73 73 52 69 71 56 44 91 Hungary Budapest 34 29 36 29 41 36 53 29 41 37 47 31 all other airports 41 36 43 35 48 43 60 35 49 44 54 37 Iceland all airports 40 48 49 57 48 44 49 53 43 57 48 45 Madeira Is. see Portugal II I|| llI Malta all airports 10 8 9 7 10 11 10 7 13 8 9 9 Norway Ã lesund 44 54 55 67 53 49 61 54 49 67 53 48 Alta 51 67 70 81 58 54 63 70 55 79 69 65 Bergen 37 48 48 61 46 42 54 47 42 60 46 41 BodÃ ¶ 43 61 65 77 50 46 56 64 47 75 64 59 Kirkenes 55 69 73 83 61 57 67 72 58 81 72 68 Kristiansand 29 34 38 56 37 33 45 38 33 50 37 33 23 . 12 . 85 Official Journal of the European Communities No L 347 / 21 LIST III ( France ) Continued l\ Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice ¡Paris Strasbourg Toulouse 1 2 3 : 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE (Continued) Norway (Continued) Oslo Stavanger 21 32 44 43 48 42 65 57 26 41 23 36 31 49 47 42 24 37 60 55 47 41 42 36 TromsÃ ¶ 49 65 69 80 55 51 61 68 52 78 68 63 Trondheim 33 53 57 72 39 35 45 57 37 68 56 51 Poland Bydgoszcz , Gdansk , Krakow , Rzeszow , Wroclaw 47 43 51 45 55 49 66 44 53 54 61 45 Poznan 34 30 37 33 41 36 53 33 40 41 48 32 Szczecin ( Stettin ) 52 48 56 51 60 54 71 50 59 60 66 50 Warsaw 40 36 43 38 48 42 59 37 46 47 54 38 Portugal Lisbon 60 94 61 55 59 62 48 76 70 57 43 81 Oporto 60 94 74 62 72 71 51 80 70 66 51 90 Azores 80 97 81 70 80 82 73 88 85 78 69 92 Madeira 76 96 78 65 76 79 68 86 83 74 64 90 Romania Bucharest 16 14 15 13 16 17 17 13 18 14 16 15 all other airports 22 19 21 18 22 23 23 18 24 20 22 20 Spain Alicante , Valencia 64 64 44 41 51 51 39 47 83 34 35 79 Barcelona 50 41 19 21 24 26 18 26 74 14 14 56 Bilbao , San Sebastian , Santander 0 0 0 0 0 0 0 0 0 0 0 0 Granada , Santiago di Compostela , Seville , Vigo 58 80 63 60 70 69 48 65 68 51 40 89 Madrid 45 71 53 49 60 60 32 55 56 34 29 85 Malaga 76 78 62 60 69 68 54 64 90 52 53 89 Palma 57 59 54 36 65 98 47 42 88 30 42 75 Canary Is. 100 96 80 80 84 99 76 86 95 81 74 95 Melilla 79 82 67 63 73 100 62 69 91 58 59 91 Sweden Gothenburg 10 9 9 9 12 11 15 9 11 12 13 8 Halmstad , Ronneby 8 9 . 10 10 11 9 13 10 10 13 15 9 Kalmar 14 15 16 17 18 15 21 16 16 20 23 14 Karlstad , LinkÃ ¶ping 19 19 20 21 23 21 28 20 21 26 28 18 Kiruna , LuleÃ ¥ 43 46 48 48 50 46 56 47 47 55 59 44 \ Kristianstad 6 6 7 7 8 6 9 7 7 9 10 6 MalmÃ ¶ 2 2 2 2 2 2 3 2 2 3 3 2 Nordmaling , Sundsvall 35 37 40 39 42 37 48 39 39 46 51 35 NorrkÃ ¶ping , Visby 20 21 23 24 25 22 30 23 23 29 33 21 Stockholm 25 27 29 28 30 27 36 28 28 34 38 25 Switzerland Basel 0 0 0 0 0 0 0 0 0 0 0 0 Berne 21 18 57 15 75 31 100 7 33 13 63 24 Geneva 2 0 4 0 8 3 87 0 3 1 55 3 Zurich 20 29 48 5 67 43 100 5 30 8 32 35 Turkey ( in Europe ) all airports 8 7 8 8 8 9 9 7 8 9 8 8 Turkey ( in Asia ) Adana , Afyon , Antalya , Ã lazig , Gaziantep , Iskenderun , Kastamonu , Konya , Malatya , Samsun , Trabzon 23 21 22 22 25 24 24 20 25 25 23 22 No L 347 / 22 Official Journal of the European Communities 23 . 12 . 85 LIST III (France ) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand I Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 1 . EUROPE (Continued) Turkey ( in Asia ) (Continued) Agri , Dyarbakir , Erzurum , Kars , Van Akhisar , Ankara , Balikesir , Bandirma , Bursa , Kiitahya , Zonguldak 35 20 31 17 34 19 33 19 35 20 36 20 36 20 30 17 38 22 37 21 34 19 33 18 Izmir 19 17 18 18 19 19 19 16 21 20 19 18 Union of Soviet Socialist Republics ( in Europe) Ã S Baku , Tbilisi 77 70 76 72 79 78 86 72 82 79 83 72 I Brest , Gorky , Kaliningrad , Kybyshev ,Perm , Ufa , Uralsk 69 67 72 68 76 72 83 67 75 75 75 67 Donetsk , Rostov , Volgograd 69 61 68 64 72 71 80 63 75 72 77 63 Kharkov , Simferopol 67 59 66 61 70 69 79 61 74 70 75 61 Kiev 61 52 60 54 64 62 73 54 68 63 69 56 Leningrad 57 48 52 52 54 55 61 51 58 60 64 47 Lvov , Odessa 67 59 67 62 70 69 79 61 74 70 75 61 l Minsk , Vilno 51 47 55 49 59 53 70 49 58 59 65 51 Moscow, Orel 64 59 68 64 71 67 70 62 70 71 70 62 Riga 57 52 61 55 65 59 74 55 63 64 70 55 I Voronezh 70 63 70 65 73 72 81 64 76 73 78 64 Union of Soviet Socialist Republics ( in Asia ) Alma-Ata , Irkutsk , Kirensk , Krasnoyarsk , Novosibirsk , Tashkent 82 79 84 81 86 84 91 81 86 86 87 80 Chita , Khabarovsk , Vladivostok 87 84 89 86 90 88 94 86 90 90 91 86 Omsk, Sverdlovsk 76 72 79 75 82 78 88 75 81 81 82 75 Yugoslavia Belgrade 38 31 39 31 43 40 54 30 45 39 49 33 Dubrovnik 25 19 44 33 49 27 56 34 31 40 50 21 Ljubljana 27 21 27 22 31 28 42 20 33 27 37 23 Ohrid , Skopje 43 43 51 41 55 46 61 41 51 49 57 38 Sarajevo , Split 19 26 34 24 39 21 41 25 25 30 37 16 Titograd 42 35 43 35 48 44 58 34 50 42 53 37 Tivat , Zabljak 41 35 42 34 47 43 57 33 49 41 52 36 I Zagreb 17 13 17 14 20 18 30 13 22 18 26 14 II . AFRICA Algeria Algiers 100 73 65 51 74 98 59 57 100 46 54 86 Annaba , Constantine 76 80 65 45 73 98 60 66 100 55 54 90 l El Golea 100 85 78 67 85 99 74 73 100 64 70 93 Oran 100 72 66 52 67 99 66 58 90 54 61 89 Angola all airports 95 92 85 86 87 100 84 89 91 82 82 95 BÃ ©nin all airports 100 93 89 78 91 100 86 88 96 84 85 95 Botswana all airports 77 73 76 72 77 77 77 73 79 74 76 75 Burkina Faso all airports 100 95 89 75 93 100 87 88 95 82 84 91 Burundi all airports 65 60 63 58 64 65 65 59 67 61 64 62 Cameroon all airports 95 90 91 82 94 100 88 85 100 87 86 93 23 . 12 . 85 Official Journal of the European Communities No L 347 / 23 LIST III ( France ) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 II . AFRICA (Continued) Canary Is. see Spain ( Europe ) I I II Cape Verde , Republic of all airports 100 95 87 85 88 100 82 88 95 83 80 97 Central African Republic all airports 93 90 81 83 83 100 77 85 88 88 79 93 Chad all airports 91 88 77 79 79 100 76 82 86 85 74 92 Comoros all airports 74 70 73 69 74 75 75 70 76 71 73 72 Congo all airports 94 89 84 85 86 97 80 85 90 90 81 92 Djibouti all airports 60 55 58 53 59 60 60 54 62 56 59 57 Egypt all airports 26 22 24 21 25 26 26 21 28 23 25 24 Equatorial Guinea all airports 93 96 91 84 93 100 88 90 96 89 86 95 Ethiopia all airports 56 51 54 48 55 57 56 50 59 52 55 53 Gabon all airports 95 90 91 82 94 100 88 85 100 87 86 93 Gambia all airports 100 95 87 85 88 100 82 88 95 83 80 97 Ghana all airports 100 93 89 78 91 100 86 88 96 84 85 95 Guinea all airports 100 94 87 85 89 100 84 89 96 85 82 97 Guinea Bissau all airports 100 94 87 85 89 100 84 89 96 85 82 97 Ivory Coast all airports 100 93 89 78 91 100 86 88 96 84 85 95 Kenya all airports 66 62 65 60 66 67 67 61 69 63 65 64 Lesotho all airports 77 73 76 72 77 77 77 73 79 74 76 75 Liberia all airports 100 93 89 78 91 100 86 88 96 84 85 95 Libya Benghazi 59 32 36 29 38 41 38 30 44 33 34 35 Sebha 82 58 60 49 63 72 48 51 73 55 46 62 Tripoli 72 43 45 35 49 59 30 37 59 41 28 48 Madagascar all airports 74 70 73 69 74 75 75 70 76 71 73 72 Malawi all airports 69 65 68 63 69 70 70 64 72 66 69 67 Mali all airports 100 95 89 75 93 100 87 88 95 82 84 91 Mauritania all airports 100 95 87 85 88 100 82 88 95 83 80 97 Mauritius all airports 74 70 73 69 74 75 75 70 76 71 73 72 Melilla see Spain ( Europe ) I I II Morocco Casablanca 100 87 71 67 74 100 60 73 93 63 61 92 Fez , Rabat 100 86 69 64 73 99 62 71 89 60 60 91 Ifni 100 91 78 74 80 100 69 80 94 71 69 94 Tangiers , Tetuan 79 81 66 62 72 100 61 68 91 57 58 90 No L 347 / 24 Official Journal of the European Communities 23 . 12 . 85 LIST III ( France ) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice ;Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 II . AFRICA (Continued) Mozambique all airports 74 71 73 69 74 75 75 70 77 72 74 72 Namibia all airports 77 73 76 72 77 77 77 73 79 74 76 75 Niger all airports 100 95 89 75 93 100 87 88 95 82 84 91 Nigeria all airports 100 93 89 78 91 100 86 88 96 84 85 95 Rwanda all airports 65 60 63 58 64 65 65 59 67 61 64 62 SÃ £o TomÃ © and Principe all airports 93 96 91 84 93 100 88 90 96 89 86 95 Senegal all airports 100 95 87 85 88 100 82 88 95 83 80 97 Seychelles all airports 74 70 73 69 74 75 75 70 76 71 73 72 Sierra Leone all airports 100 94 87 85 89 100 84 89 96 85 82 97 Somalia all airports 66 62 65 60 66 67 67 61 69 63 66 64 South Africa , Republic of all airports 77 73 76 72 77 77 77 73 79 74 76 75 St Helena all airports 93 96 91 84 93 100 88 90 96 89 86 95 Sudan all airports 52 47 50 45 51 52 52 46 54 48 51 49 Swaziland all airports 77 73 76 72 77 77 77 73 79 74 76 75 Tanzania all airports 69 65 68 63 69 70 70 64 72 66 69 67 Togo all airports 100 93 89 78 91 100 86 88 96 84 85 95 Tunisia Djerba 46 36 38 28 42 52 38 31 55 33 37 41 Tunis 28 21 21 15 24 33 22 16 36 18 21 24 Uganda all airports 65 60 63 58 64 65 65 59 67 61 64 62 Zaire all airports 94 89 84 85 86 97 80 85 90 90 81 92 Zambia all airports 74 70 72 68 74 . 74 74 69 76 71 73 72 Zimbabwe all airports 74 70 72 68 74 74 74 69 76 71 73 72 III . AMERICA 1 . North America Canada Edmonton 75 81 81 85 81 78 79 83 78 85 81 79 Gander , Moncton 62 70 70 76 70 66 70 73 65 76 70 67 Halifax , Montreal , Ottawa , Quebec , Toronto 68 74 75 80 74 71 75 78 70 80 74 72 Vancouver , Winnipeg 74 80 80 85 80 77 80 83 77 85 80 78 Greenland all airports 57 65 65 72 64 61 65 69 60 72 65 61 23 . 12 . 85 Official Journal of the European Communities No L 347 / 25 LIST III ( France ) Continued \ Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg I ¡Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 III . AMERICA (Continued) 1 . North America (Continued) I 1 United States of America Akron , Albany , Atlanta , Baltimore , Boston , Buffalo , Charleston , Chicago , Cincinnati , Columbus , Detroit , Indianapolis , Jacksonville , Kansas City , Lexington , Louisville , Memphis , Milwaukee , Minneapolis , Nashville , New Orleans , New York , Philadelphia , Pittsburgh , St Louis , Washington 72 77 78 85 78 75 78 82 74 83 78 75 Albuquerque , Austin , Billings , Dallas , Denver , Houston , Las Vegas , Los Angeles , Oklahoma , Phoenix , Portland , Salt Lake City , San Francisco , Seattle 79 83 84 88 84 81 84 84 81 88 84 82 Anchorage 85 87 92 91 92 89 92 92 87 96 92 90 Fairbanks , Juneau 85 88 93 92 92 89 92 93 88 97 92 90 I Honolulu 85 89 89 92 89 87 89 91 87 92 89 87 I Miami 81 86 86 91 86 83 86 88 83 90 86 84 I Puerto Rico 76 82 80 88 82 . 79 83 83 79 88 82 80 2 . Central America \ \ Bahamas all airports 76 82 80 88 82 79 83 83 79 88 82 80 Belize all airports 81 87 85 91 87 84 87 87 84 91 87 85 Bermuda all airports 76 82 80 88 82 79 83 83 79 88 82 80 Costa Rica all airports 81 87 85 91 87 84 87 87 84 91 87 85 Cuba all airports 81 87 85 91 87 84 87 87 84 91 87 85 CuraÃ §ao all airports 91 96 93 90 95 94 89 93 94 94 89 98 Dominican Republic all airports 76 82 80 88 82 79 83 83 79 88 82 80 El Salvador all airports 81 87 85 91 87 84 87 87 84 91 87 85 Guatemala all airports 81 87 85 91 87 84 87 87 84 91 87 85 Haiti all airports 76 82 80 88 82 79 83 83 79 88 82 80 Honduras all airports 81 87 85 91 87 84 87 87 84 91 87 85 Jamaica all airports 81 87 85 91 87 84 87 87 84 91 87 85 Mexico all airports 82 88 87 92 86 84 86 90 84 90 86 86 Nicaragua all airports 81 87 85 91 87 84 87 87 84 91 87 85 Panama all airports 81 87 85 91 87 84 87 87 84 91 87 85 Virgin Is. see West Indies l ll West Indies all airports 91 99 90 90 92 93 89 95 94 94 89 97 3 . South America I ll Argentina all airports 100 98 95 93 96 100 92 95 99 95 92 99 Aruba all airports 92 96 93 90 95 94 89 93 94 94 89 98 No L 347 / 26 Official Journal of the European Communities 23 . 12 . 85 LIST III ( France ) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris' Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 III . AMERICA (Continued) 3 . South America (Continued) Bolivia all airports 100 98 95 93 96 100 92 95 99 95 92 99 Brazil all airports 93 96 93 90 94 94 88 93 94 94 88 98 Chile all airports 100 98 95 93 96 100 92 95 99 95 92 99 Colombia all airports 92 96 93 90 95 94 89 93 94 94 89 98 Ecuador all airports 92 96 93 90 95 94 89 93 94 94 89 98 Guyana all airports 92 96 93 90 95 94 89 93 94 94 89 98 Paraguay all airports 100 98 95 93 96 100 92 95 99 95 92 99 Peru all airports 92 96 93 90 95 94 89 93 94 94 89 98 Surinam all airports 92 96 93 90 95 94 89 93 94 94 89 98 Trinidad and \ I I I\ Tobago all airports 92 96 93 90 95 94 89 93 94 94 89 98 Uruguay all airports 100 98 95 93 96 100 92 95 99 95 92 99 Venezuela all airports 92 96 93 90 95 94 89 93 94 94 89 98 IV . ASIA I I II Afghanistan all airports 69 65 68 63 69 70 70 64 72 66 69 67 Bahrain all airports 48 43 46 41 48 49 48 42 51 44 47 45 Bangladesh all airports 69 65 68 63 69 70 70 64 72 66 69 67 Bhutan see Nepal ll \ llll Brunei see Malaysia llli||l ||lll Burma all airports 78 74 77 73 78 78 78 74 80 75 77 76 China all airports 80 77 79 75 80 81 80 76 82 78 79 78 Cyprus all airports 19 16 18 15 19 20 19 16 21 17 18 17 Hong Kong all airports 81 78 80 76 81 81 81 77 82 78 80 79 India all airports 69 65 68 63 69 70 70 64 72 66 69 67 Indonesia all airports 81 78 80 76 81 81 81 77 82 78 80 79 Iran all airports 48 44 46 41 48 49 49 43 51 44 47 45 Iraq all airports 40 36 39 34 40 41 41 35 43 37 40 38 Israel all airports 26 23 25 21 26 27 27 22 28 23 25 24 Japan all airports 85 82 84 81 85 85 85 80 86 83 84 83 Jordan all airports 27 24 26 22 27 28 28 23 30 25 27 25 Kampuchea all airports 78 74 77 73 78 78 78 74 80 75 77 76 23 . 12 . 85 Official Journal of the European Communities No L 347 / 27 LIST III ( France ) Continued \ Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 IV . ASIA (Continued) Korea ( North ) all airports 80 77 79 75 80 81 80 76 82 78 79 78 Korea ( South ) all airports 81 78 80 76 81 81 81 77 82 78 80 79 Kuwait all airports 49 44 47 42 49 50 50 43 52 45 48 46 Laos all airports 78 74 77 73 78 78 78 74 80 75 77 76 Lebanon all airports 25 21 23 20 24 25 25 21 27 22 24 23 Macao all airports 81 78 80 76 81 81 81 77 82 78 80 79 Malaysia all airports 81 78 80 76 81 81 81 77 82 78 80 79 Maldive Is. all airports 75 71 74 70 75 76 75 71 77 72 74 73 Mongolia all airports 82 79 84 81 86 84 91 81 86 86 87 80 Muscat and Oman all airports 60 55 58 53 59 60 60 54 62 56 59 57 Nepal all airports 69 65 68 63 69 70 70 64 72 66 69 67 Oman see Muscat and Oman l l l l Pakistan all airports 69 65 68 63 69 70 70 64 72 66 69 67 Philippines all airports 81 78 80 76 81 81 81 77 82 78 80 79 Qatar all airports 48 43 46 41 48 49 48 42 51 44 47 45 Saudi Arabia all airports 48 43 46 41 48 49 48 42 51 44 47 45 Singapore all airports 81 78 80 76 81 81 81 77 82 78 80 79 Sri Lanka all airports 75 71 74 70 75 76 75 71 77 72 74 73 Syria all airports 27 24 26 22 27 28 28 23 30 25 27 25 Taiwan all airports 81 78 80 76 81 81 81 77 82 78 80 79 Thailand all airports 78 74 77 73 78 78 78 74 80 75 77 76 Turkey see Europe I I I Union of Soviet Socialist Republics see Europe I I I I United Arab Emirates all airports 60 55 58 53 59 60 60 54 62 56 59 57 Vietnam all airports 78 74 77 73 78 78 78 74 80 75 77 76 Yemen Arab Republic all airports 57 52 55 50 57 58 57 51 60 53 56 54 Yemen , People's Democratic Republic of all airports 57 52 55 50 57 58 57 51 60 53 56 54 v. AUSTRALIA and OCEANIA all airports 86 83 85 82 85 86 86 82 87 84 85 84 No L 347 / 28 Official Journal of the European Communities 23 . 12 . 85 LIST IV ( Italy ) Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Neaples ! Palermoj Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE Albania all airports 64 90 58 69 65 71 73 62 70 85 65 99 Austria Innsbruck 3 2 2 4 4 6 3 2 3 3 5 7 Klagenfurt 21 19 19 38 35 37 25 21 43 31 32 59 Linz 9 7 7 15 15 18 9 8 17 12 15 15 l Salzburg 0 0 0 0 0 0 0 0 0 0 0 0 Vienna 48 44 42 46 43 45 57 47 52 71 39 72 Azores see Portugal I I Bulgaria Sofia 8 7 7 8 8 8 9 8 7 10 7 8 all other airports 21 20 20 22 21 20 23 21 18 25 20 21 Cyprus see Asia I I Czechoslovakia Bratislava 50 46 44 49 46 49 59 49 56 73 42 75 Brno 55 51 49 56 35 40 64 54 63 76 35 80 Gottwaldov , Ostrava 27 39 38 34 38 43 47 41 31 55 38 45 Kosice , Presov 60 56 55 64 61 64 69 59 70 80 57 85 Prague 11 28 27 15 17 20 35 30 13 43 1 1 22 Faroe Is. all airports 17 14 14 18 20 20 16 15 18 17 21 19 Finland Helsinki , Lappeenranta 34 31 30 39 41 43 34 32 39 37 42 42 Ivalo , Kemi , Rovaniemi 46 48 41 51 53 56 46 43 49 48 53 62 Joensuu , Kajaani , Oulu 42 38 38 47 49 51 42 39 47 47 45 50 JyvÃ ¤skylÃ ¤ , Pori , Tampere , Vaasa 35 38 30 39 41 44 34 32 38 37 41 52 Kuopio 41 44 37 46 48 51 41 38 45 44 49 58 Maarianhamina ( Mariehamn ), Turku 28 32 24 32 34 37 28 26 31 30 35 45 German \\\ll ||\ Democratic \ \IIII l \IIlIl\\I Republic Berlin ( East) 0 0 0 0 0 0 0 0 0 0 0 0 I Dresden , Leipzig 9 8 8 11 13 14 9 8 13 11 13 15 Rostock-Barth 13 11 11 16 18 20 13 12 18 15 18 21 Gibraltar all airports 67 63 62 67 82 77 74 66 64 82 72 68 Hungary Budapest 54 100 47 59 47 54 63 52 60 78 47 81 all other airports 59 100 53 65 . 54 61 68 58 65 81 55 85 Iceland all airports 39 29 28 36 43 39 31 29 40 33 45 36 Madeira Is. see Portugal I I Malta all airports 33 16 52 15 13 12 19 56 16 21 12 13 Norway Ã lesund 42 30 28 48 50 53 32 29 46 34 50 41 Alta 50 48 45 55 57 59 50 47 53 53 58 59 \ Bergen 35 30 29 41 43 46 33 30 39 36 43 42 BodÃ ¶ 42 40 37 47 49 51 42 39 45 44 50 51 Kirkenes 54 51 49 58 60 63 53 50 57 56 61 63 Kristiansand 6 6 5 8 8 9 6 6 7 7 8 9 No L 347 /2923 . 12 . 85 Official Journal of the European Communities LIST IV ( Italy ) Continued Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE (Continued) i Norway Oslo 21 19 18 24 25 27 20 18 23 22 26 27 (Continued) Stavanger 30 26 24 35 38 41 28 26 33 31 38 37 TromsÃ ¶ 48 45 43 52 54 57 47 44 51 50 56 57 Trondheim 32 30 28 37 38 41 32 29 35 34 39 41 Poland Bydgoszcz , Gdansk , Krakow , Rzeszow , Wroclaw 69 94 64 74 58 63 77 68 74 86 58 90 Poznan 33 44 42 41 45 50 52 45 38 59 45 53 Szczecin ( Stettin ) 72 94 67 78 63 68 79 71 77 88 64 92 | Warsaw 65 93 59 70 50 56 73 64 70 83 51 88 Portugal Lisbon 69 66 65 46 49 53 76 68 44 83 49 45 Oporto 73 70 68 53 56 59 78 72 51 85 56 52 Azores 81 79 78 69 71 74 86 81 67 91 72 69 Madeira 79 76 75 64 67 70 83 78 62 89 67 64 Romania Bucharest 19 18 17 20 18 18 20 18 16 23 17 18 all other airports 25 24 24 26 25 25 27 25 22 30 24 25 Spain Alicante , Valencia 56 52 50 51 56 62 63 54 48 74 56 50 Barcelona 45 41 40 36 40 47 53 44 32 64 41 35 Bilbao , San Sebastian , Santander 0 0 0 0 0 0 0 0 0 0 0 0 Granada , Santiago di Compostela , IIII|| \\ Il\IIl Seville , Vigo 67 63 60 47 51 55 74 63 45 82 51 47 Madrid 61 57 52 33 46 40 68 54 31 77 37 33 Malaga 66 63 61 64 69 74 73 65 61 81 69 63 Palma 37 33 81 48 53 61 41 94 44 49 54 47 Canary Is. i 78 75 92 80 83 87 82 98 81 88 83 79 Melilla 70 66 65 68 72 77 76 68 65 83 72 67 Sweden Gothenburg 9 9 8 11 12 13 10 9 11 11 12 13 Halmstad , Ronneby 8 7 7 10 10 11 8 7 9 9 11 U Kalmar 13 12 11 16 17 19 13 12 15 15 17 19 I Karlstad , LinkÃ ¶ping 18 17 16 21 23 24 18 17 20 20 23 24 Kiruna , LuleÃ ¥ 42 45 38 47 49 52 42 39 46 45 50 59 Kristianstad 6 5 5 7 7 8 6 5 6 6 7 8 MalmÃ ¶ 2 1 1 2 2 2 2 1 2 2 2 2 Nordmaling , Sundsvall 34 37 30 39 41 43 34 31 37 36 41 51 NorrkÃ ¶ping , Visby 20 18 17 23 25 26 19 18 22 21 25 26 1 Stockholm 24 28 21 28 30 32 24 22 27 26 30 41 Switzerland Basel 0 0 0 0 0 0 0 0 0 0 0 0 Berne 29 21 17 46 57 80 26 21 39 28 59 44 I Geneva 1 1 0 2 3 5 1 1 2 1 5 3 Zurich 20 14 11 34 45 70 17 14 28 18 46 32 Turkey ( in Europe ) Turkey ( in Asia ) all airports Adana , Afyon , Antalya , Elazig , Gaziantep , Iskenderun , Kastamonu , Konya , Malatya , Samsun , Trabzon 10 26 9 25 9 25 10 27 10 26 9 26 10 28 10 26 8 23 12 30 9 25 10 26 No L 347 / 30 Official Journal of the European Communities 23 . 12 . 85 LIST IV ( Italy ) Continued Airport of arrival Third countries Airport of departure 1 2 I. EUROPE (Continued) Agri , Dyarbakir , Erzurum , Kars , VanTurkey ( in Asia ) (Continued) Akhisar , Ankara , Belikesir , Bandirma ,Bursa , Kutahya , Zonguldak Izmir Union of Soviet Socialist Republics ( in Europe) Baku , Tbilisi Brest , Gorky , Kaliningrad , Kybyshev , Perm , Ufa , Uralsk Donetsk , Rostov , Volgograd Kharkov , Simferopol Kiev Leningrad Lvov , Odessa Minsk , Vilno Moscow , Orel Riga Voronezh Alghero Brindisi Catania Florence/Pisa Genoa I Milan Naples Palermo Rimini Rome Turin Venice 3 4 5 6 7 8 9 10 11 12 13 14 39 37 37 40 38 38 41 38 35 44 37 38 22 22 21 23 22 22 24 22 19 26 21 24 21 21 20 22 21 21 23 21 19 25 20 23 84 100 81 88 87 88 89 84 91 94 85 96 83 100 79 87 85 82 88 82 89 94 78 95 79 100 75 84 82 84 85 78 87 92 80 94 78 100 73 83 81 82 84 77 86 91 78 94 73 100 68 78 76 78 80 72 82 89 73 92 78 100 74 84 73 77 84 77 82 91 73 94 78 100 73 83 81 82 84 77 86 91 78 94 72 100 67 77 62 67 79 71 76 87 63 91 80 100 76 84 82 78 86 79 87 92 74 94 75 100 70 80 68 72 81 74 79 89 68 93 80 100 76 85 83 84 86 79 88 92 81 94 89 100 87 92 91 90 93 89 94 96 88 97 93 100 91 95 94 93 95 92 96 98 92 98 87 100 84 90 89 86 91 86 92 95 84 97 51 46 44 56 51 58 61 49 57 77 52 99 35 31 29 40 65 68 44 33 41 61 60 98 45 40 39 34 38 45 54 43 51 70 39 99 56 51 49 61 63 69 64 54 62 80 64 99 28 25 23 33 48 55 35 27 34 56 49 97 58 53 52 51 56 63 67 56 64 80 56 99 57 53 51 50 55 62 66 55 63 79 55 99 36 32 31 22 26 32 46 35 42 62 26 98 43 39 76 46 69 77 49 92 47 59 70 62 53 50 67 57 59 65 60 88 58 69 59 53 61 59 85 66 80 86 68 95 66 76 81 75 55 64 82 58 64 70 61 95 59 70 65 59 92 84 98 87 85 84 92 95 88 92 84 85 86 86 93 92 88 91 88 90 92 99 89 87 80 79 78 81 79 79 81 79 76 83 78 79 91 88 93 84 86 89 89 98 82 99 87 84 68 67 67 70 68 68 71 68 64 73 66 68 92 88 98 94 91 95 91 93 94 99 88 91 Union of Soviet Socialist Republics ( in Asia ) Alma-Ata , Irkutsk , Kirensk , Krasnoyarsk , Novosibirsk , Tashkent Chita , Khabarovsk , Vladivostok Omsk , Sverdlovsk Yugoslavia Belgrade Dubrovnik Ljubljana Ohrid , Skopje Sarajevo , Split Titograd Tivat , Zabljak Zagreb II . AFRICA Algeria Algiers Annaba , Constantine El Golea Angola BÃ ©nin Oran all airports all airports all airports all airports all airports all airports Botswana Burkina Faso Burundi Cameroon 23 . 12 . 85 Official Journal of the European Communities No L 347 / 31 LIST IV ( Italy ) Continued Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 II . AFRICA (Continued) Canary Is. see Spain ( Europe ) I Cape Verde , Republic of all airports 83 81 94 84 86 89 86 98 82 90 87 84 Central African Republic all airports 82 88 98 83 81 79 89 93 84 89 79 81 Chad all airports 86 84' 97 79 76 74 86 91 80 85 73 76 Comoros all airports 77 76 76 78 77 77 79 77 74 81 76 77 Congo all airports 91 81 98 86 84 82 91 94 86 90 82 84 Djibouti all airports 64 62 61 65 63 63 66 63 59 69 61 63 Egypt all airports 29 28 27 30 28 28 31 28 25 34 27 28 Equatorial Guinea all airports 92 89 95 89 90 92 92 93 90 99 88 88 Ethiopia all airports 60 58 58 61 59 59 62 59 55 65 58 59 Gabon all airports 92 88 98 94 91 95 91 93 94 99 88 91 Gambia all airports 83 81 94 84 86 89 86 98 82 90 87 84 Ghana all airports 86 86 93 92 88 91 88 90 92 99 89 87 Guinea all airports 84 82 94 86 89 91 87 98 86 91 89 86 Guinea Bissau all airports 84 82 94 86 89 91 87 98 86 91 89 86 Ivory Coast all airports 86 86 93 92 88 91 88 90 92 99 89 87 Kenya all airports 70 69 68 71 69 69 72 69 66 74 68 69 Lesotho all airports 80 79 78 81 79 79 81 79 76 83 78 79 Liberia all airports 86 86 93 92 88 91 88 90 92 99 89 87 Libya Benghazi 66 100 90 50 46 44 64 87 51 61 43 46 Sebha 75 68 93 61 57 74 72 80 62 71 54 57 Tripoli 57 48 85 42 37 63 52 64 42 53 34 37 Madagascar all airports 77 76 76 78 77 77 79 77 74 81 76 77 Malawi all airports 73 72 71 74 72 72 75 72 69 77 71 72 Mali all airports 91 88 93 84 .86 89 89 98 82 99 87 84 Mauritania all airports 83 81 94 84 86 89 86 98 82 90 87 84 Mauritius all airports 77 76 76 78 77 77 79 77 74 81 76 77 Melilla see Spain ( Europe ) Ill I - Morocco Casablanca 69 66 88 71 75 80 74 96 72 81 76 71 I Fez , Rabat 72 69 87 68 72 77 77 96 65 80 72 67 Ifni 74 72 90 77 80 84 79 97 78 85 81 76 Tangiers , Tetuan 69 65 88 67 71 76 75 96 64 83 72 66 No L 347 / 32 Official Journal of the European Communities 23 . 12 . 85 LIST IV ( Italy ) Continued Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa I Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 II . AFRICA (Continued) Mozambique all airports 78 77 76 79 77 77 79 77 74 81 76 77 Namibia all airports 80 79 78 81 79 79 81 79 76 83 78 79 Niger all airports 91 88 93 84 86 89 89 98 82 99 87 84 Nigeria all airports 86 86 93 92 88 91 88 90 92 99 89 87 Rwanda all airports 68 67 67 70 68 68 71 68 64 73 66 68 SÃ £o TomÃ © and Principe all airports 92 89 95 89 90 92 92 93 90 99 88 88 Senegal all airports 83 81 94 84 86 89 86 98 82 90 87 84 Seychelles all airports 77 76 76 78 77 77 79 77 74 81 76 77 Sierra Leone all airports 84 82 94 86 89 91 87 98 86 91 89 86 Somalia all airports 70 69 68 71 70 69 72 70 66 75 68 70 South Africa , Republic of all airports 80 79 78 81 79 79 81 79 76 83 78 79 St Helena all airports 92 89 95 89 90 92 92 93 90 99 88 88 Sudan all airports 56 54 54 57 55 55 58 55 51 61 54 55 Swaziland all airports 80 79 78 81 79 79 81 79 76 83 78 79 Tanzania all airports 73 72 71 74 72 72 75 72 69 77 71 72 Togo all airports 86 86 93 92 88 91 88 90 92 99 89 87 Tunisia Djerba 69 63 68 76 48 58 59 88 77 98 54 68 Tunis 58 51 45 67 30 44 36 75 68 97 39 57 Uganda all airports 68 67 67 70 68 68 71 68 64 73 66 68 Zaire all airports 91 81 98 86 84 82 91 94 86 90 82 84 Zambia all airports 77 76 75 78 76 76 79 76 73 81 75 76 Zimbabwe all airports 77 76 75 78 76 76 79 76 73 81 75 76 III . AMERICA 1 . North America Canada Edmonton 74 69 68 76 78 78 72 70 75 72 79 75 Gander , Moncton 60 56 55 63 65 66 58 56 62 60 67 64 Halifax , Montreal , Ottawa , Quebec , Toronto 65 61 60 69 70 71 64 62 67 66 72 69 Vancouver , Winnipeg 72 69 68 75 77 78 71 69 74 73 78 75 Greenland all airports 55 46 45 54 60 57 49 47 57 51 62 54 23 . 12 . 85 Official Journal of the European Communities No L 347 / 33 LIST IV ( Italy ) Continued Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 III . AMERICA (Continued) 1 . North America (Continued) II I United States of America Akron , Albany , Atlanta , Baltimore , Boston , Buffalo , Charleston , Chicago , Cincinnati , Columbus , Detroit , Indianapolis , Jacksonville , Kansas City , Lexington , Louisville , Memphis , Milwaukee , Minneapolis , Nashville , New Orleans , New York , Philadelphia , Pittsburgh , St Louis , Washington 70 65 64 72 74 75 68 66 71 69 76 72 Albuquerque , Austin , Billings , Dallas , Denver , Houston , Las Vegas , Los Angeles , Oklahoma , Phoenix , Portland , Salt Lake City , San Francisco , Seattle 77 73 73 79 81 81 75 73 78 77 82 79 Anchorage 83 76 74 86 87 89 77 75 85 79 90 83 Fairbanks , Juneau 84 77 76 87 88 89 78 77 86 80 90 84 Honolulu 84 82 81 86 87 87 83 82 85 84 88 86 \ Miami 80 75 74 81 83 84 77 76 80 79 84 82 Puerto Rico 74 70 69 77 79 80 72 70 76 74 80 77 2 . Central America II I Bahamas all airports 74 70 69 77 79 80 72 70 76 74 80 77 Belize all airports 80 76 75 82 84 84 78 77 81 80 85 83 Bermuda all airports 74 70 69 77 79 80 72 70 76 74 80 77 Costa Rica all airports 80 76 75 82 84 84 78 77 81 80 85 83 Cuba all airports 80 76 75 82 84 84 78 77 81 80 85 83 CuraÃ §ao all airports 92 90 90 87 88 90 94 91 86 96 88 87 Dominican Republic all airports 74 70 69 77 79 80 72 70 76 74 80 77 El Salvador all airports 80 76 75 82 84 84 78 77 81 80 85 83 Guatemala all airports 80 76 75 82 84 84 78 77 81 80 85 83 Haiti all airports 74 70 69 77 79 80 72 70 76 74 80 77 Honduras all airports 80 76 75 82 84 84 78 77 81 80 85 83 Jamaica all airports 80 76 75 82 84 84 78 77 81 80 85 83 Mexico all airports 81 77 77 82 84 84 79 77 82 80 84 82 Nicaragua all airports 80 76 75 82 84 84 78 77 81 80 85 83 Panama all airports 80 76 75 82 84 84 78 77 81 80 85 83 Virgin Is. see West Indies II || || I West Indies all airports 91 90 89 86 92 89 93 91 85 96 87 84 3 . South America I\ I Argentina all airports 93 92 98 94 97 94 95 99 94 96 96 94 Aruba all airports 92 90 90 87 93 90 94 91 86 96 88 87 No L 347 / 34 Official Journal of the European Communities 23 . 12 . 85 LIST IV ( Italy ) Continued Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome i Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 III . AMERICA (Continued) 3 . South America (Continued) Bolivia all airports 93 92 98 94 97 94 95 99 94 96 96 94 Brazil all airports 92 90 90 87 93 90 93 91 86 95 88 87 Chile all airports 93 92 98 94 97 94 95 99 94 96 96 94 Colombia all airports 92 90 90 87 93 90 94 91 86 96 88 87 Ecuador all airports 92 90 90 87 93 90 94 91 86 96 88 87 Guyana all airports 92 90 90 87 93 90 94 91 86 96 88 87 Paraguay all airports 93 92 98 94 97 94 95 99 94 96 96 94 Peru all airports 92 90 90 87 93 90 94 91 86 96 88 87 Surinam all airports 92 90 90 87 93 90 94 91 86 96 88 87 Trinidad and Tobago all airports 92 90 90 87 93 90 94 91 86 96 88 87 Uruguay all airports 93 92 98 94 97 94 95 99 94 96 96 94 Venezuela all airports 92 90 90 87 93 90 94 91 86 96 88 87 IV ASIA II I I I Afghanistan all airports 73 72 71 74 72 72 75 72 69 77 71 72 Bahrain all airports 52 51 50 54 52 51 55 52 47 58 50 52 Bangladesh all airports 73 72 71 74 72 72 75 72 69 77 71 72 Bhutan see Nepal \\ \ \ \ Brunei see Malaysia ll l l l Burma all airports 81 80 79 81 80 80 82 80 77 84 79 80 China all airports 83 82 81 83 82 82 84 82 80 86 81 82 Cyprus all airports 22 21 20 23 21 21 23 21 19 26 20 21 Hong Kong all airports 83 82 82 84 83 83 85 83 80 86 82 83 India all airports 73 72 71 74 72 72 75 72 69 77 71 72 Indonesia all airports 83 82 82 84 83 83 85 83 80 86 82 83 Iran all airports 52 51 50 54 52 51 55 52 47 58 50 52 Iraq all airports 44 43 42 46 44 44 47 44 40 50 42 44 Israel all airports 29 28 28 31 29 29 32 29 26 34 28 29 Japan all airports 87 86 86 87 86 86 88 86 84 89 86 86 Jordan all airports 31 29 29 32 30 30 33 30 27 36 29 30 Kampuchea all airports 81 80 79 81 80 80 82 80 77 84 79 80 23 . 12 . 85 Official Journal of the European Communities No L 347 / 35 LIST IV ( Italy ) Continued Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisaj Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 IV . ASIA (Continued) Korea ( North ) all airports 83 82 81 83 82 82 84 82 80 86 81 82 Korea ( South ) all airports 83 82 82 84 83 83 85 83 80 86 82 83 Kuwait all airports 53 52 51 55 53 52 56 53 48 59 51 53 ILaos all airports 81 80 79 81 80 80 82 80 77 84 79 80 Lebanon all airports 28 27 26 29 27 27 30 27 24 32 26 27 Macao all airports 83 82 82 84 83 83 85 83 80 86 82 83 IMalaysia all airports 83 82 82 84 83 83 85 83 80 86 82 83 \Maldive Is. all airports 78 77 77 79 78 77 80 78 74 82 76 78 Mongolia all airports 89 100 87 92 91 90 93 89 94 96 88 97 Muscat and Oman all airports 63 62 61 65 63 63 66 63 59 68 61 63 Nepal all airports 73 72 71 74 72 72 75 72 69 77 71 72 Oman see Muscat and Oman \\ \ \ Pakistan all airports 73 72 71 74 72 72 75 72 69 77 71 72 Philippines all airports 83 82 82 84 83 83 85 83 80 86 82 83 Qatar all airports 52 51 50 54 52 51 55 52 47 58 50 52 Saudi Arabia all airports 52 51 50 54 52 51 55 52 47 58 50 52 Singapore all airports 83 82 82 84 83 83 85 83 80 86 82 83 Sri Lanka all airports 78 77 77 79 78 77 80 78 74 82 76 78 Syria all airports 31 29 29 32 30 30 33 30 ¢27 36 29 30 Taiwan all airports 83 82 82 84 83 83 85 83 80 86 82 83 Thailand all airports 81 80 79 81 80 80 82 80 77 84 79 80 Turkey see Europe II I I Union of Soviet Socialist Republics see Europe II I I United Arab Emirates all airports 63 62 61 65 63 63 66 63 59 68 61 63 Vietnam all airports 81 80 79 81 80 80 82 80 77 84 79 80 IYemen ArabRepublic all airports 61 59 59 62 60 60 63 60 56 66 59 60 Yemen , People's Democratic Republic of all airports 61 59 59 62 60 60 63 60 56 66 59 60 v. AUSTRALIA and OCEANIA all airports 87 87 86 88 87 87 89 87 85 90 86 87 No L 347 / 36 Official Journal of the European Communities 23 . 12 . 85 LIST V ( United Kingdom , Denmark , Ireland ) Airport of arrival United Kingdom Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports Ireland allairports 1 2 3 4 5 6 7 8 9 10 I. EUROPE Albania all airports 41 46 49 46 41 48 45 38 Austria Innsbruck 2 2 3 2 2 2 2 2 Klagenfurt 10 12 13 12 10 13 11 9 Linz 5 7 8 7 6 7 7 5 Salzburg 0 0 0 0 0 0 0 0 Vienna 14 17 21 17 14 20 16 13 Azores see Portugal I Bulgaria Sofia 4 5 5 5 5 5 5 4 all other airports 13 14 15 14 13 15 15 13 Cyprus see Asia I Czechoslovakia Bratislava 16 20 24 19 17 23 18 15 Brno 20 25 28 24 21 26 25 19 Gottwaldov , Ostrava 22 27 31 27 23 29 27 21 Kosice , Presov 32 39 43 38 33 41 38 31 Prague 9 12 14 12 10 13 12 9 Faroe Is. all airports 51 40 35 44 62 33 26 36 Finland Helsinki , Lappeenranta 42 45 50 47 45 48 79 38 Ivalo , Kemi , Rovaniemi 54 57 61 59 55 59 86 50 Joensuu , Kajaani , Oulu 50 53 58 56 53 56 84 46 JyvÃ ¤skylÃ ¤ , Pori , Tampere , Vaasa 42 45 50 47 42 48 79 38 Kuopio 49 53 57 55 50 55 83 45 Maarianhamina ( Mariehamn ), Turku 35 38 42 40 38 40 74 32 German Democratic Republic Berlin ( East ) 0 0 0 0 0 0 0 0 Dresden , Leipzig 9 12 13 11 10 13 19 8 Rostock-Barth 13 17 18 16 15 19 26 12 Gibraltar all airports 37 45 49 42 37 47 31 36 Hungary Budapest 23 28 32 27 23 30 55 22 all other airports 29 35 38 33 29 37 60 28 Iceland all airports 72 62 66 66 81 64 50 59 Madeira Is. see Portugal I Malta all airports 7 8 9 8 7 9 6 6 Norway Ã lesund 81 80 84 86 86 79 75 58 Alta 88 88 92 92 92 89 87 78 Bergen 77 77 81 83 83 75 45 51 BodÃ ¶ 85 85 90 90 90 86 82 73 Kirkenes 89 89 92 93 93 90 88 79 Kristiansand 69 69 76 77 77 70 22 51 23 . 12 . 85 Official Journal of the European Communities No L 347 / 37 LIST V ( United Kingdom , Denmark , Ireland ) Continued Airport of arrival United Kingdom Third countries Airport of departure Belfast Birmingham London^ Manchester Prestwick/Glasgow Southend Denmark allairports  Ireland allairports 1 2 3 4 5 6 7 8 9 10 I. EUROPE (Continued) Norway (Continued) Oslo Stavanger 76 74 75 72 83 77 83 81 82 81 78 71 62 35 59 47 TromsÃ ¶ 87 87 91 91 91 88 85 76 Trondheim 81 81 87 87 87 82 75 67 Poland Bydgoszcz , Gdansk , Krakow , Rzeszow , Wroclaw 35 42 44 41 38 42 79 33 Poznan 15 18 20 18 16 18 65 13 Szczecin ( Stettin ) 41 48 50 47 44 48 82 39 Warsaw 27 33 35 32 30 33 74 25 Portugal Lisbon 37 45 49 43 37 47 31 36 l Oporto 45 57 64 53 45 60 33 43 ­ Azores 61 68 72 66 61 70 54 60 Madeira 56 64 67 61 56 65 49 55 Romania Bucharest 11 12 13 12 11 13 13 11 all other airports 16 17 18 17 16 18 18 15 Spain Alicante , Valencia 20 25 28 23 20 27 19 27 Barcelona 8 10 11 11 9 11 7 11 Bilbao , San Sebastian , Santander 0 0 0 0 0 0 0 0 Granada , Santiago di Compostela , Seville , Vigo 33 41 45 38 33 42 27 32 Madrid 20 25 28 23 19 26 16 19 Malaga 35 42 47 40 35 44 28 34 Palma 18 22 25 22 19 23 21 16 Canary Is. 59 67 70 65 59 68 55 58 1 Melilla 38 45 49 43 38 47 33 37 Sweden Gothenburg 13 12 11 15 14 10 39 7 l Halmstad , Ronneby 11 12 13 13 12 12 38 9 Kalmar 18 20 21 21 20 20 42 15 Karlstad , LinkÃ ¶ping 25 23 26 27 26 24 58 17 Kiruna , LuleÃ ¥ 50 56 57 56 54 55 84 46 Kristianstad 8 8 9 9 9 9 30 6 MalmÃ ¶ 2 2 3 3 3 3 10 2 Nordmaling , Sundsvall 39 40 44 44 42 42 74 32 NorrkÃ ¶ping , Visby 26 28 30 30 29 29 64 23 Stockholm 30 37 37 35 33 35 69 27 Switzerland Basel 0 0 0 0 0 0 0 0 . Berne 4 6 8 6 4 7 10 4 Geneva 1 1 1 1 1 1 4 0 Zurich 2 3 4 2 2 2 3 2 Turkey ( in Europe ) all airports 7 8 8 7 7 8 8 7 Turkey ( in Asia ) Adana , Afyon , Antalya , Elazig , Gaziantep , Iskenderun , Kastamonu , Konya , Malatya , Samsun , Trabzon 21 22 23 21 20 22 22 20 No L 347 / 38 Official Journal of the European Communities 23 . 12 . 85 LIST V ( United Kingdom , Denmark , Ireland ) Continued Airport of arrival United Kingdom Third countries Airport of departure Belfast Birmingham ! London Manchester Prestwick/ Glasgow Southend Denmark allairports Ireland allairports 1 2 3 4 5 6 7 8 9 10 I. EUROPE (Continued) Turkey ( in Asia ) (Continued) Agri , Dyarbakir , Erzurum , Kars , Van Akhisar , Ankara , Balikesir , Bandirma , Bursa , Kiitahya , Zonguldak Izmir 30 16 16 33 18 17 34 19 18 32 18 17 30 16 15 34 19 18 34 19 18 30 17 16 Union of Soviet Socialist Republics ( in Europe ) Union of Soviet Socialist Republics ( in Asia ) Ã  Baku , Tbilisi Brest , Gorky , Kaliningrad , Kybyshev , Perm , Ufa , Uralsk Donetsk , Rostov , Volgograd Kharkov , Simferopol Kiev Leningrad Lvov , Odessa Minsk , Vilno Moscow , Orel Riga Voronezh Alma-Ata , Irkutsk , Kirensk , Krasnoyarsk , Novosibirsk , Tashkent Chita , Khabarovsk , Vladivostok 66 62 57 54 47 48 55 40 56 46 58 76 84 72 64 64 61 54 51 62 47 58 53 65 81 85 74 67 65 63 56 54 64 49 61 56 67 82 87 71 67 63 60 53 53 61 46 61 52 64 80 87 69 65 59 57 50 52 58 43 59 49 61 78 86 72 65 63 61 54 52 62 47 59 53 65 81 86 92 89 89 88 85 83 88 82 87 85 90 95 96 64 58 54 52 44 44 52 38 52 44 56 74 82 Omsk , Sverdlovsk 71 73 75 75 73 74 93 67 Yugoslavia Belgrade 30 34 38 35 31 36 35 28 \ Dubrovnik 25 30 33 29 32 32 35 25 Ljubljana 11 13 15 13 11 14 25 10 Ohrid , Skopje 40 44 48 45 40 46 43 37 Sarajevo , Split 18 22 24 21 18 23 29 18 Titograd 33 42 46 38 33 44 36 34 Tivat , Zabljak 32 42 45 37 33 43 36 33 Zagreb 16 25 28 20 17 27 19 17 II . AFRICA Algeria Algiers 30 36 40 34 30 38 31 31 Annaba , Constantine 34 41 45 39 34 43 32 34 El Golea 47 54 58 52 47 56 46 48 Oran 35 42 46 40 35 44 37 34 Angola all airports 80 84 86 83 80 85 70 79 BÃ ©nin all airports 73 78 81 77 73 79 65 73 Botswana all airports 68 71 72 70 68 72 72 68 Burkina Faso all airports 69 75 78 74 69 77 66 68 Burundi all airports 54 57 58 57 55 59 59 54 Cameroon all airports 74 79 82 78 74 81 70 74 23 . 12 . 85 Official Journal of the European Communities No L 347 / 39 LIST V ( United Kingdom , Denmark , Ireland ) Continued Airport of arrival United Kingdom Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports Ireland allairports 1 2 3 4 5 6 : 7 8 9 10 II . AFRICA (Continued) Canary Is. Cape Verde , Republic of Central African Republic Chad see Spain ( Europe ) all airports all airports all airports 69 66 71 75 70 76 78 72 79 74 69 75 69 65 70 77 71 78 63 63 56 68 75 70 Comoros all airports 65 68 69 67 65 69 69 64 Congo all airports 78 83 85 82 78 84 67 78 Djibouti all airports 49 52 53 51 49 53 53 48 Egypt all airports 18 20 21 19 18 20 21 18 Equatorial Guinea all airports 77 82 84 81 77 83 73 77 Ethiopia all airports 45 48 49 47 45 49 49 44 Gabon all airports 74 79 82 78 74 81 70 74 Gambia all airports 69 75 78 74 69 77 63 68 Ghana all airports 73 78 81 77 73 79 65 73 Guinea all airports 78 83 86 82 77 85 66 77 Guinea Bissau all airports 78 83 86 82 77 85 66 77 Ivory Coast all airports 73 78 81 77 73 79 65 73 Kenya all airports 56 59 60 58 56 60 60 55 Lesotho all airports 68 71 72 70 68 72 72 68 Liberia all airports 73 78 81 77 73 79 65 73 Libya Benghazi 24 27 29 26 24 28 25 24 Sebha 41 46 49 45 41 48 33 41 Tripoli 28 33 35 31 28 34 18 28 Madagascar all airports 65 68 69 67 65 69 69 64 Malawi all airports 59 62 64 62 60 64 64 59 Mali all airports 69 75 78 74 69 77 66 68 Mauritania all airports 69 75 78 74 69 77 63 68 Mauritius all airports 65 68 69 67 65 69 69 64 Melilla see Spain ( Europe ) \ Morocco Casablanca 46 53 57 51 45 55 38 45 lFez , Rabat 40 47 51 45 40 49 35 40 Ifni 55 62 66 60 54 64 47 54 Tangiers , Tetuan 38 46 50 43 38 48 32 37 No L 347 / 40 Official Journal of the European Communities 23 . 12 . 85 LIST V ( United Kingdom , Denmark , Ireland ) Continued Airport of arrival I United Kingdom Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports Ã ´-o p «c Srt «1*$ 1 2 3 4 5 6 7 8 9 10 II . AFRICA {Continued) Mozambique all airports 65 68 69 67 66 69 69 65 Namibia all airports 68 71 72 70 68 72 72 ( 68 INiger all airports 69 75 78 74 69 77 66 68 Nigeria all airports 73 78 81 77 73 79 65 73 Rwanda all airports 54 57 58 57 55 59 59 54 SÃ £o TomÃ © and Principe all airports 77 82 84 81 77 83 73 77 Senegal all airports 69 75 78 74 69 77 63 68 I Seychelles all airports 65 68 69 67 65 69 69 64 Sierra Leone all airports 78 83 86 82 77 85 66 77 Somalia all airports 56 59 60 58 56 61 61 55 South Africa , Republic of all airports 68 71 72 70 68 72 72 68 St Helena all airports 77 82 84 81 77 83 73 77 Sudan all airports 41 44 45 43 41 45 45 40 Swaziland all airports 68  71 72 70 -68 72 72 68 Tanzania all airports 59 62 64 62 60 64 64 59 Togo all airports 73 78 81 77 73 79 65 73 Tunisia Djerba 22 26 28 25 22 27 28 22 Tunis 11 13 15 13 11 14 18 11 1 Uganda all airports 54 57 58 57 55 59 59 54 Zaire all airports 78 83 85 82 78 84 67 78 Zambia all airports 64 67 68 67 65 69 69 64 I Zimbabwe all airports 64 67 68 67 65 69 69 64 III . AMERICA I I 1 . North America I ll Canada Edmonton 95 91 89 93 97 88 79 90 I Gander , Moncton 91 85 83 87 94 81 68 93 l Halifax , Montreal , Ottawa , Quebec ,Toronto 92 87 86 90 96 84 73 86 Vancouver , Winnipeg 94 91 89 92 97 88 78 89 Greenland all airports 85 78 80 81 90 77 67 75 23 . 12 . 85 Official Journal of the European Communities No L 347 / 41 LIST V ( United Kingdom , Denmark , Ireland ) Continued ' Airport of arrival l United Kingdom Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports Ireland allairports 1 2 3 4 5 6 7 8 9 10 III . AMERICA (Continued) 1 . North America (Continued) I I United States of America Akron , Albany , Atlanta , Baltimore , Boston , Buffalo , Charleston , Chicago , Cincinnati , Columbus , Detroit , Indianapolis , Jacksonville , Kansas City , Lexington , Louisville , Memphis , Milwaukee , Minneapolis , Nashville , New Orleans , New York , Philadelphia , Pittsburgh , St Louis , Washington 94 89 88 90 96 86 76 95 Albuquerque , Austin , Billings , Dallas , Denver , Houston , Las Vegas , Los Angeles , Oklahoma , Phoenix , Portland , Salt Lake City , San Francisco , Seattle 96 92 91 93 97 90 82 97 Anchorage 89 94 96 92 89 95 96 88 Fairbanks , Juneau 89 94 96 93 89 95 96 89 Honolulu 97 95 94 96 99 94 87 97 Miami 95 92 95 93 97 94 82 96 l Puerto Rico 91 91 93 89 93 92 76 96 2 . Central America \ \ Bahamas all airports 91 91 93 89 93 92 76 96 Belize all airports 93 93 95 92 95 94 82 96 Bermuda all airports 91 91 93 89 93 92 76 96 Costa Rica all airports 93 93 95 92 95 94 82 96 Cuba all airports 93 93 95 92 95 94 82 96 CuraÃ §ao all airports 82 86 88 85 82 87 78 82 Dominican Republic all airports 91 91 93 89 93 92 76 96 El Salvador all airports 93 93 95 92 95 94 82 96 Guatemala all airports 93 93 95 92 95 94 82 96 Haiti all airports 91 91 93 89 93 92 76 96 Honduras . all airports 93 93 95 92 95 94 82 96 Jamaica all airports 93 93 95 92 95 94 82 96 Mexico all airports 96 94 93 94 98 92 85 97 Nicaragua all airports 93 93 95 92 95 94 82 96 Panama all airports 93 93 95 92 95 94 82 96 Virgin Is. see West Indies l l West Indies all airports 90 95 97 94 90 96 82 89 3 . South America I I Argentina all airports 87 90 92 89 87 91 84 87 Aruba all airports 82 86 88 85 82 87 78 82 No L 347 / 42 Official Journal of the European Communities 23 . 12 . 85 LIST V ( United Kingdom , Denmark , Ireland ) Continued Airport of arrival United Kingdom Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports Ireland allairports 1 2 3 4 5 6 7 8 9 10 III . AMERICA (Continued) 3 . South America (Continued) I Bolivia all airports 87 90 92 89 87 91 84 87 Brazil all airports 82 86 88 85 82 87 77 81 Chile all airports 87 90 92 89 87 91 84 87 Colombia all airports 82 86 88 85 82 87 78 82 Ecuador all airports 82 86 88 85 82 87 78 82 Guyana all airports 82 86 88 85 82 87 78 82 Paraguay all airports 87 , 90 92 89 87 91 84 87 Peru all airports 82 86 88 85 82 87 78 82 Surinam all airports 82 86 88 85 82 87 78 82 Trinidad and Tobago all airports 82 86 88 85 82 87 78 82 Uruguay all airports 87 90 92 89 87 91 84 87 Venezuela all airports 82 86 88 85 82 87 78 82 IV . ASIA Afghanistan all airports 59 62 63 62 60 64 64 59 Bahrain all airports 37 40 41 40 38 42 42 37 Bangladesh all airports 59 62 63 62 60 64 64 59 Bhutan see Nepal l Brunei see Malaysia l Burma all airports 69 72 73 71 70 73 73 69 China all airports 72 74 76 74 73 76 76 72 Cyprus all airports 13 15 15 14 13 16 15 13 Hong Kong all airports 73 75 76 75 73 76 76 72 India all airports 59 62 63 62 60 64 64 59 Indonesia all airports 73 75 76 75 73 76 76 72 Iran all airports 38 40 42 40 38 42 42 37 Iraq all airports 31 33 34 33 31 35 35 30 Israel all airports 19 21 21 20 19 22 22 18 Japan all airports 78 80 81 80 78 81 81 78 Jordan all airports 20 22 23 21 20 23 23 19 Kampuchea all airports 69 72 73 71 70 73 73 69 23 . 12 . 85 Official Journal of the European Communities No L 347 / 43 LIST V ( United Kingdom , Denmark , Ireland ) Continued 1 Airport of arrival United Kingdom \ Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports Irland allairports 1 2 3 4 5 6 7 8 9 10 IV . ASIA (Continued) Korea ( North ) all airports 72 74 76 74 72 76 76 72 Korea ( South ) all airports 73 75 76 75 73 76 76 72 Kuwait all airports 38 41 42 40 39 43 43 38 Laos all airports 69 72 73 71 70 73 73 69 Lebanon all airports 18 19 20 19 18 20 20 16 Macao all airports 73 75 76 75 73 76 76 . 72 Malaysia all airports 73 75 76 75 73 76 76 72 Maldive Is. all airports 66 69 70 68 66 70 70 65 Mongolia all airports 76 81 82 80 78 81 95 74 Muscat and Oman all airports 49 52 53 51 49 53 53 48 Nepal all airports 59 62 63 62 60 64 64 59 Oman see Muscat and Oman \ \\ Pakistan all airports 59 62 63 62 60 64 64 59 Philippines all airports 73 75 76 75 73 76 76 72 Qatar all airports 37 40 41 40 38 42 42 37 Saudi Arabia all airports 37 40 41 40 38 42 42 37 Singapore all airports 73 75 76 75 73 76 76 72 Sri Lanka all airports 66 69 70 68 66 70 70 65 Syria all airports 20 22 23 21 20 23 23 19 T aiwan all airports 73 75 76 75 73 76 76 69 Thailand all airports 69 72 73 71 70 73 73 69 Turkey see Europe I II Union of Soviet Socialist Republics see Europe I 1I United Arab Emirates all airports 49 52 53 51 49 53 53 48 Vietnam all airports 69 72 73 71 70 73 73 72 Yemen Arab Republic all airports 46 49 50 48 46 51 51 45 Yemen , People's Democratic Republic of all airports 46 49 50 48 46 51 51 45 v. AUSTRALIA and OCEANIA all airports 79 81 82 81 79 82 82 79 No L 347 / 44 Official Journal of the European Communities 23 . 12 . 85 LIST VI ( Greece ) Airport of arrival Third countries Airport of departure Athens Heraklion (Crete) Kerkyra(Corfu) I Rhodes Saloniki 1 2 3 4 5 6 7 I. EUROPE 1 Albania all airports 66 53 50 49 53 Austria Innsbruck 2 1 2 1 2 Klagenfurt 9 8 10 7 10 Linz 10 8 12 . 8 11 Salzburg 0 0 0 0 0 Vienna 15 13 18 12 17 Azores see Portugal I Bulgaria Sofia 29 18 17 16 63 all other airports 49 38 36 35 68 Cyprus see Asia I Czechoslovakia Bratislava 17 14 21 14 20 Brno 17 14 20 14 19 Gottwaldov , Ostrava 19 16 22 15 22 Kosice , Presov 28 25 33 24 32 Prague 7 6 9 6 8 Faroe Is. all airports 12 11 12 10 11 Finland Helsinki , Lappeenranta 29 27 29 26 29 Ivalo , Kemi , Rovaniemi 42 39 41 38 40 Joensuu , Kajaani , Oulu 37 34 37 33 36 JyvÃ ¤skylÃ ¤ , Pori , Tampere , Vaasa 29 27 29 26 29 Kuopio 37 33 50 32 48 Maarianhamina ( Mariehamn ), Turku 24 21 24 21 23 German Democratic Republic Berlin ( East ) Dresden , Leipzig 0 7 0 6 0 6 0 6 0 6 Rostock-Barth 11 9 9 9 9 Gibraltar all airports 53 48 61 46 57 Hungary Budapest 24 20 28 19 27 all other airports 29 25 34 24 33 Iceland all airports 26 24 24 23 24 Madeira Is. see Portugal I Malta all airports 18 15 14 14 15 Norway Ã lesund 27 25 27 24 27 Alta 45 41 45 40 44 Bergen 14 13 14 13 14 BodÃ ¶ 37 34 37 33 36 Kirkenes 48 45 4:8 44 47 Kristiansand 5 .5 5 5 5 23 . 12 . 85 Official Journal of the European Communities No L 347 /45 LIST VI ( Greece ) Continued Airport of arrival Third countries Airport of departure Athens Heraklion (Crete) Kerkyra(Corfu) Rhodes Saloniki 1 2 3 4 5 6 7 I. EUROPE (Continued) Norway (Continued) Oslo Stavanger 17 10 15 9 17 10 15 9 17 10 TromsÃ ¶ 42 39 42 38 41 Trondheim 27 25 27 24 27 Poland Bydgoszcz , Gdansk , Krakow , Rzeszow , Wroclaw 25 22 22 22 22 Poznan 11 10 10 9 10 Szczecin ( Stettin ) 35 31 31 30 31 Warsaw 22 20 19 19 20 Portugal Lisbon 34 31 30 30 31 Oporto 40 37 36 36 37 \ Azores 55 51 51 50 51 Madeira 50 46 46 45 47 Romania Bucharest 54 3S 36 35 39 all other airports 63 48 44 43 48 Spain Alicante , Valencia 17 15 15 15 16 Barcelona 7 6 6 5 6 Bilbao , San Sebastian , Santander 0 0 0 0 0 Granada , Santiago di Compostela , Seville , Vigo 37 33 32 32 33 \ Madrid 23 20 20 20 20 l Malaga 30 27 27 26 27 Palma 14 13 . 12 12 13 Canary Is. 52 49 48 48 49 Melilla 35 32 31 31 32 Sweden Gothenburg 8 7 8 7 7 Halmstad , Ronneby 6 6 6 5 6 Kalmar 11 10 11 9 10 Karlstad , LinkÃ ¶ping 15 14 15 13 15 Kiruna , LuleÃ ¥ 37 34 36 33 36 \ Kristianstad 4 4 4 4 4 MalmÃ ¶ 1 1 1 1 1 Nordmaling , Sundsvall 27 24 32 24 31 NorrkÃ ¶ping , Visby 16 14 16 14 16 Stockholm 20 18 20 17 19 Switzerland Basel 0 0 0 0 0 Berne 14 12 12 11 12 Geneva 1 0 0 0 0 Zurich 4 4 4 4 4 Turkey ( in Europe ) all airports 27 19 18 18 43 Turkey ( in Asia ) Adana , Afyon , Antalya , Elazig,Gaziantep , Iskenderun , Kastamonu , Konya , Malatya , Samsun , Trabzon 51 42 40 40 63 No L 347 / 46 Official Journal of the European Communities 23 . 12 . 85 LIST VI (Greece ) Continued Airport of arrival Third countries Airport of departure Athens Heraklion (Crete) Kerkyra (Corfu) Rhodes Saloniki 1 2 3 4 5 6 7 I. EUROPE (Continued) Turkey ( in Asia ) (Continued) Agri , Dyarbakir , Erzurum , Kars , Van Akhisar , Ankara , Balikesir , Bandirma , Bursa , KÃ ¼tahya , Zonguldak Izmir 69 50 49 58 39 38 56 38 36 56 37 35 62 67 66 Union of Soviet Socialist Republics ( in Europe ) Baku , Tbilisi . Brest , Gorky , Kaliningrad , Kybyshev , Perm , Ufa , Uralsk Donetsk , Rostov , Volgograd Kharkov , Simferopol Kiev Leningrad Lvov , Odessa Minsk , Vilno Moscow , Orel Riga Voronezh 60 53 50 47 40 35 48 34 42 40 51 56 49 46 43 36 32 44 30 39 36 47 55 48 45 43 35 31 43 29 38 35 46 54 48 45 42 35 31 43 29 38 35 46 56 49 46 44 36 32 44 30 39 36 47 Union of Soviet Socialist Republics ( in Asia ) Yugoslavia Alma-Ata , Irkutsk , Kirensk , Krasnoyarsk , Novosibirsk , Tashkent Chita , Khabarovsk , Vladivostok Omsk, Sverdlovsk Belgrade Dubrovnik Ljubljana Ohrid , Skopje Sarajevo , Split Titograd Tivat , Zabljak Zagreb 71 . 75 58 49 63 68 35 15 9 63 62 67 72 55 36 49 55 28 - 12 8 49 49 66 72 54 34 47 53 26 12 7 47 46 66 72 54 32 46 51 26 11 7 45 45 67 73 55 36 50 55 28 12 8 49 49 II . AFRICA Algeria Angola BÃ ©nin Botswana Burkina Faso Burundi Cameroon Algiers Annaba , Constantine El Golea Oran all airports all airports all airports all airports all airports all airports 25 26 40 28 76 72 95 66 91 70 22 * 23 36 25 72 68 91 62 85 66 22 22 36 24 72 68 90 62 84 65 21 22 35 24 71 71 90 61 83 65 22 23 36 25 72 68 91 62 85 66 23 . 12 . 85 Official Journal of the European Communities No L 347 / 47 LIST VI (Greece ) Continued Airport of arrival Third countries Airport of departure Athens Heraklion (Crete)  I Kerkyra(Corfu) Rhodes Saloniki 1 2 3 4 5 6 7 II . AFRICA (Continued) Canary Is. see Spain ( Europe) I Cape Verde , Republic of all airports 62 59 58 58 59 Central African Republic all airports 69 65 64 64 65 Chad all airports 61 57 57 56 57 Comoros all airports 94 90 89 88 90 Congo all airports 73 70 69 69 70 Djibouti all airports 89 82 80 80 82 Egypt all airports 66 51 49 48 52 Equatorial Guinea all airports 80 76 75 74 76 Ethiopia all airports 88 80 78 77 80 Gabon all airports 70 66 65 65 66 Gambia all airports 62 59 58 58 59 Ghana all airports 72 68 68 71 68 Guinea all airports 69 66 65 65 66 Guinea Bissau all airports 69 66 65 65 66 Ivory Coast all airports 72 68 68 71 68 Kenya all airports 92 86 85 84 86 Lesotho all airports 95 91 90 90 91 Liberia all airports 69 66 65 65 66 Libya Benghazi 33 29 29 28 29 Sebha 40 36 35 35 36 Tripoli 22 19 19 19 20 Madagascar all airports 94 90 89 88 90 Malawi all airports 93 88 86 86 88 Mali all airports 66 62 62 61 62 Mauritania all airports 62 59 58 58 59 Mauritius all airports 94 90 89 88 90 Melilla see Spain (Europe ) \ Morocco Casablanca 37 34 34 33 34 Fez , Rabat 38 35 35 34 35 Ifni 46 42 42 41 43 Tangiers , Tetuan 34 31 30 30 31 No L 347 / 48 Official Journal of the European Communities 23 . 12 . 85 LIST VI ( Greece ) Continued Airport of arrival Third countries Airport of departure Athens Heraldion (Crete) Kerkyra(CorÃ ¨a) Rhodes Saloniki 1 2 3 4 5 6 7 II . AFRICA (Continued) Mozambique all airports 94 90 94 89 90 Namibia all airports 95 91 90 90 91 Niger all airports 66 62 62 61 62 Nigeria all airports 72 68 68 71 68 Rwanda all airports 91 85 84 83 85 SÃ £o TomÃ © and Principe all airports 80 76 75 74 ' 76 Senegal all airports 62 59 58 58 59 Seychelles all airports 94 90 89 88 90 Sierra Leone all airports 69 66 65 65 66 Somalia all airports 92 86 85 84 86 South Africa , Republic of all airports 95 91 90 90 91 St Helena all airports 80 . 76 75 74 76 Sudan all airports 86 77 75 74 77 Swaziland all airports 95 91 90 90 91 Tanzania all airports 93 88 86 86 88 Togo all airports 72 68 68 71 68 Tunisia Djerba 23 20 20 20 20 Tunis 11 9 9 9 9 Uganda all airports 91 85 84 83 85 Zaire all airports 73 70 69 69 70 Zambia all airports 94 90 89 88 90 Zimbabwe all airports 94 90 89 88 90 III . AMERICA 1 . North America Canada Edmonton 61 59 58 58 59 Gander , Moncton 38 37 36 36 37 Halifax , Montreal , Ottawa , Quebec , Toronto 56 54 54 53 54 Vancouver , Winnipeg 61 59 58 58 59 Greenland all airports 19 18 18 18 18 23 . 12 . 85 Official Journal of the European Communities No L 347 / 49 LIST VI ( Greece ) Continued Airport of arrival Third countries Airport of departure Athens Heraklion (Crete) Kerkyra(Corfu) Rhodes Saloniki 1 2 3 4 5 6 7 III . AMERICA (Continued) 1 . North America (Continued) United States of America Akron , Albany , Atlanta , Baltimore , Boston , Buffalo , Charleston , Chicago , Cincinnati , Columbus , Detroit , Indianapolis , Jacksonville , Kansas City , Lexington , Louisville , Memphis , Milwaukee , Minneapolis , Nashville , New Orleans , New York , Philadelphia , Pittsburgh , St Louis , Washington 60 58 57 57 58 Albuquerque , Austin , Billings , Dallas , Denver , Houston , Las Vegas , Los Angeles , Oklahoma , Phoenix , Portland , Salt Lake City , San Francisco , Seattle 70 68 68 67 68 Anchorage 76 73 73 73 74 Fairbanks , Juneau 72 69 69 69 69 Honolulu 76 74 74 74 74 Miami 69 66 66 66 66 Puerto Rico 65 62 62 62 63 2 . Central America Bahamas all airports 65 62 62 62 63 Belize all airports 70 68 67 67 68 Bermuda all airports 65 62 62 62 63 Costa Rica all airports 70 68 67 67 68 Cuba all airports 70 68 67 67 68 CuraÃ §ao all airports 77 74 74 74 75 Dominican Republic all airports 65 62 62 62 63 El Salvador all airports 70 68 67 67 68 Guatemala all airports 70 68 67 67 68 Haiti all airports 65 62 62 62 63 Honduras all airports 70 68 67 67 68 Jamaica all airports 70 68 67 67 68 Mexico all airports 73 ' 71 71 70 71 Nicaragua all airports 70 68 67 67 68 Panama all airports 70 68 67 67 68 Virgin Is. see West Indies West Indies all airports 72 69 69 68 69 3 . South America Argentina all airports 83 81 80 80 81 Aruba all airports 77 74 74 74 75 No L 347 / 50 Official Journal of the European Communities 23 . 12 . 85 LIST VI (Greece ) Continued I Airport of arrival Third countries Airport of departure Athens Heraklion (Crete) Kerkyra (Corfu)' Rhodes Saloniki 1 2 3 4 5 6 7 III . AMERICA (Continued) 3 . South America (Continued) Bolivia all airports 83 81 80 80 81 Brazil all airports 77 74 74 73 74 Chile all airports 83 81 80 80 81 Colombia all airports 77 74 74 74 75 Ecuador all airports 77 74 74 74 75 Guyana all airports 77 74 74 74 75 Paraguay all airports 83 81 80 80 81 Peru all airports . 77 74 74 74 75 Surinam all airports 77 74 74 74 75 Trinidad and Tobago all airports 77 74 74 74 75 Uruguay all airports 83 81 80 80 81 Venezuela all airports 77 74 74 74 75 IV . ASIA Afghanistan all airports 93 88 87 86 88 Bahrain all airports 84 74 72 71 74 Bangladesh all airports 93 88 87 86 88 Bhutan see Nepal Brunei see Malaysia Burma all airports 95 92 91 90 92 China all airports 96 92 92 91 93 Cyprus all airports 54 41 39 37 41 Hong Kong all airports 96 93 92 92 93 India all airports 93 88 87 86 88 Indonesia all airports 96 93 92 92 93 Iran all airports 82 73 71 70 73 Iraq all airports 77 67 65 63 67 Israel all airports 64 51 49 47 51 Japan all airports 97 94 94 94 95 Jordan all airports 59 52 50 49 53 Kampuchea all airports 95 92 91 90 92 23 . 12 . 85 Official Journal of the European Communities No L 347 / 51 LIST VI ( Greece ) Continued \ Airport of arrival Third countries Airport of departure Athens Heraklion (Crete) Kerkyra(Corfu) Rhodes Saloniki 1 2 3 4 5 6 7 IV . ASIA (Continued) Korea ( North ) all airports 96 92 92 91 93 Korea ( South ) all airports 96 93 92 92 93 Kuwait all airports 84 75 73 72 75 Laos all airports 95 92 91 90 92 Lebanon all airports 62 49 47 46 49 Macao all airports 96 93 92 92 93 Malaysia all airports 96 93 92 92 93 Maldive Is. all airports 94 90 89 89 90 Mongolia all airports 71 67 66 66 67 Muscat and Oman all airports 88 81 80 79 81 Nepal all airports 93 88 87 86 88 Oman see Muscat and Oman l l Pakistan all airports 93 88 87 86 88 Philippines all airports 96 93 92 92 93 Qatar all airports 84 74 72 71 74 Saudi Arabia all airports 84 74 72 71 74 Singapore all airports 96 93 92 92 93 Sri Lanka all airports 94 9 ° 89 89 90 Syria all airports 59 52 50 49 53 Taiwan all airports 96 93 92 92 93 Thailand all airports 95 92 91 90 92 Turkey see Europe I I Union of Soviet Socialist Republics see Europe I I United Arab Emirates all airports 88 81 80 79 81 Vietnam all airports 95 92 91 90 92 Yemen Arab Republic all airports 88 80 79 78 80 Yemen , People's Democratic Republic of all airports 88 80 79 78 80 V. AUSTRALIA and OCEANIA all airports 97 95 94 94 95